Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 1 of 125




                  Exhibit D
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 2 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 3 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 4 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 5 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 6 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 7 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 8 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 9 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 10 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 11 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 12 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 13 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 14 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 15 of 125




                  Exhibit E
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 16 of 125




                     DATED         DECEMBER 2011




                        DEED OF INDEMNITY



                                 between

                      IRAQ TELECOM LIMITED

                    MR. SIRWAN SABER MOSTAFA

                  KOREK TELECOM COMPANY LLC

                 INTERNATIONAL HOLDINGS LIMITED




                     DEWEY        & LEBOEUF
                          Dewey & LeBoeuf LLP
                              f N,fri,ster-C-ourf
                               Mincing Lane
                             London EC3R 7Yl
                               www.dl.com
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 17 of 125




                                                               CONTENTS

1.       Definitions and Interpretation .............................. .... .... .... .... .... ... ..... .... .... ............ ..... 1
2.       Third Party Rights ... ................................................................ :........ ........ .... .... ........ . 3
3.       Indemnity .... .... ............ ........ ..... ... ........ ............................................................... .... ... 3
4.       Pay,mentAuthoricy, .,.....,..... ..... .,.... .....-................................... ................................................. 4
5.       Protections .............. ......... ........ .... .... .... .... .... .... ........ .... .... .... ................ ...................... 4
6.       Representations ......................................................... .... .... .... .... .... .... .... ..... ... .... .... .... 5
7:       Und'erfirtcings ............ ............ ..................................................................................... 6
8.       Repayment and Release ..... ........ .... .... ........ .... ........................................................... 7
9.       Expenses, Liability and Indemnity .... .... .... .... .... .... .... .... .... .... ... ..... .... .... ....... ... ......... 8
·YO:     ·Payments·..................................................................... ..... .... .... .... ........ ......... ... .... ..... g·
11 .     Subordination .......... ......................................................................................... .... ..... 8
12.      Future Financings...... ........ .... ................ .... ................................................................ 9
'1'3·.   ·Remedies ..................... .................... ..... ... .... .................... .......................................... ·9·
14.      Notices .............................................................. .... .... .... .... .... .... .... .... .... ..... ....... .... ... . 9
15.      Law and Jurisdiction .................................................... .... ............ ............ ..... .... .... .. 10
Sc.l\'edule r rnitfal' Administra:five Detail's <5f the Parties................................................... n ·




                                                                         (i)
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 18 of 125




THIS DEED is dated _ DECEMBER 2011 and is made by:

(A)    IRAQ TELECOM LIMITED, a company duly incorporated under the laws of
       DulJai fnternatfonar Financia:l' Centre with registered' nllil'll,er· ro19· and· wli"os·e
       registered office is located at suite 904, Level 9, Park Place, Sheikh Zayed Road,
       PO Box 506672, Dubai, United Arab Emirates ("IT Ltd");

(BJ    MR. SIR.WAN' SABER: MOSTAf it, wftose adcftess for· ptrri,oses of tfus De·ed· is
       at Kurdistan Street nr. 45, Pirman, Erbil, Kurdistan, Republic oflraq ("SSM");

(C)    KOREK TELECOM COMPANY LLC, a private company limited by shares
       incorporated' with the ltegisrra:tion D1recforare of Companies of the Kurdisfim
       Regional Government with registered number 167 and whose registered office is
       located at Kurdistan Street nr. 45, Pirman, Erbil, Kurdistan, Republic of Iraq
       ("Korek"); and

(D)    INTERNATIONAL HOLDINGS LIMITED, a company duly incorporated under
       the laws of Dubai International Financial Centre with registered number 1020 and
       whose registered office is located at suite 904, Level 9, Park Place, Sheikh Zayed
       Road, PO Box 506612, Dubai, United Arab Emirates ("IHL"),

(IT Ltd, SSM and Korek are each a "Party" and, together, the "Parties").

IT IS AGREED as foITows:

Interpretation

1.     DEFINITIONS AND :JNTERPRETATION

1.1    In this Deed:

       Affiliate means in the case of a person which is a body corporate, any other entity
       which, directly or indirectly, owns or controls, is under common ownership or
       control or is owned or controlled by, such person, in each case from time to time.

       Authorisation means an authorisation, consent, approval, resolution, licence,
       exemption, filing, notarisation or registration.

       Business Days means days other than a Friday, Saturday and Sunday or public
       holiday in the United Arab Emirates or the Republic of Iraq on which banks are
       generally open in these countries for general commercial business.

      Final Discharge Date means the latest to occur of:

      (a)     the date on which Korek has satisfied all of its financial obligations
              pursuant to the IBL Loan Agreement;



                                              1
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 19 of 125




    (b)     the date on which each of the Parties has performed all of its payment
            obligations hereunder; and

    (c)     the date on which Korek has reimbursed each of: (i).SSM for any amounts
            paid by it in respect of the SSM Guarantee Obligations; and (ii) IT Ltd for
            any amounts paid by it to SSM pursuant to Clause 3.

    Guarantee means the guarantee granted by Korek in favour of IT Ltd. dated 27
    July 2011;

    IBL Bank means IBL Bank SAL, a joint-stock company duly organized and
    validly existing under the laws of the Republic of Lebanon registered with the
    Commercial Registry of Beirut under N °I 0472 and listed on the list of banks at
    the Central Bank of Lebanon under N°52 whose registered office is located at Al
    Itihadia Building, Charles Malek Avenue, Achrafieh, Beirut, Lebanon.

    IBL Loan means the US$150,000,000 term loan from IBL Bank to Korek
    pursuant to the terms of the IBL Loan Agreement.

    IBL Loan Agreement means the term loan agreement between Korek as
    borrower, IBL Bank as lender and SSM as guarantor, dated on or about the date
    of this Deed.

    IHL means International Holdings Limited, a limited liability company duly
    incorporated under the laws of the Dubai International Financial Centre with
    registered number 1020 and whose registered office address is at Suite 904, Level
    9, Park Place, Sheikh Zayed Road, PO Box 506672.

    IT Proportion means forty-four per cent. (44%).

     On-Loan Agreement means the shareholder loan agreement between IHL as
     lender and Korek as borrower dated 27 July 2011.

     Right means any right, privilege, power or immunity, or any interest or remedy,
     of any kind, whether it is personal or proprietary.

     Shareholder Loan Agreement means the shareholder loan agreement between
     IT Ltd. as lender and IHL as borrower dated 27 July 2011.

     SSM Guarantee Obligations means the obligations from time to time incurred
     by SSM under or in connection with the IBL Loan Agreement in respect of the
     irrevocable and unconditional guarantee by SSM of Korek's obligations under the
     IBL Loan Agreement.

     SSM Proportion means fifty-six per cent. (56%).




                                         2
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 20 of 125




      Tax means any tax, levy, impost, duty or other charge or withholding of a similar
      nature (including any penalty or interest payable in connection with any failure to
      pay or any delay in paying any of the same).

      Third Parties Act means the Contracts (Rights of Third Parties) Act 1999.

      VAT means value added tax as provided for by the Value Added Tax Act 1994
      and any other tax of a similar nature.

1.2   In this Deed:

      (a)    the table of contents, the summary and the headings are inserted for
             convenience only and do not affect the interpretation of this Deed;

      (b)    references to clauses and schedules are to clauses of, and schedules to, this
             Deed;

      (c)    references to the IBL Loan Agreement or any other document are to that
             document as from time to time amended, restated, novated or replaced,
             however fundamentally;

      (d)    references to a person include an individual, finn, company, corporation,
             unincorporated body of persons and any government entity;

      (e)    references to a person include its successors in title, pennitted assignees
             and permitted transferees;

      (f)    words importing the plural include the singular and vice versa; and

      (g)    references to any enactment include that enactment as amended or re-
             enacted.

2.    THIRD PARTY RIGHTS

2.1   No tenn of this Deed is enforceable under the Third Parties Act by anyone who is
      not a party to this Deed.

2.2   The parties to this Deed may terminate this Deed or vary any of its terms without
      the consent of any third party.

3.    INDEMNITY

3.1   IT Ltd irrevocably and unconditionally undertakes:

      (a)    to pay to SSM within five (5) Business Days of written demand by SSM
             an amount (in the corresponding currency) equal to the IT Proportion of
             each and every amount paid out by SSM under or in connection with the
             SSM Guarantee Obligations; and

                                           3
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 21 of 125




      (b)    to indemnify SSM on demand and keep SSM indemnified from and
             against the IT Proportion of all actions, suits, proceedings, claims,
             demands, damages, costs, expenses, losses or charges whatsoever which
             may be taken or made against or be incurred or become payable by SSM
             under the SSM Guarantee Obligations, except to the extent that any such
             actions, suits, proceedings, claims, demands, damages, costs, expenses,
             losses or charges arise as a result of SSM's failure to pay amounts when
             due under, or any other breach by SSM of his obligations under, the IBL
             Loan Agreement or otherwise as a consequence of SSM's negligence or
             wilful misconduct.

      (c)    to pay interest to SSM on all sums hereby covenanted to be paid by IT Ltd
             from the date immediately following the date such sums are due until the
             actual date of payment of such sums (including after as well as before any
             judgment) at a rate equal to the United States Federal Reserve federal
             funds overnight deposit rate for US dollars.

4.    PAYMENT AUTHORITY

4.1   Subject to Clause 7.3, SSM is authorised to make payments and comply with any
      claims or demands made under or in respect of any SSM Guarantee Obligations
      without further authority from IT Ltd.

4.2   SSM may make payment in respect of any such claim or demand which appears
      on its face to be in order and shall not be concerned with the legality, validity or
      propriety of the claim or demand or whether it has been properly authorised or as
      to whether or not there is any dispute between Korek and IBL Bank as to the
      entitlement of IBL Bank to make such claim or demand.

5.    PROTECTIONS

5.1   Neither SSM nor IT Ltd shall exercise any Rights (including, without limitation,
      rights of set-oft) which it may have by reason of performance by it of its
      obligations under this Deed and the IBL Loan Agreement or by reason of any
      amount being payable, or liability arising, under any of this Deed and the IBL
      Loan Agreement:

      (a)    to be indemnified or reimbursed by Korek;

      (b)    to claim any contribution from any other guarantor of Korek's obligations
             under the IBL Loan Agreement; or

      ( c)   to take the benefit (in whole or in part and whether by way of subrogation
             or otherwise) of any rights of SSM under the IBL Loan Agreement or of
             any other guarantee or security taken under, or in connection with, the IBL
             Loan Agreement by SSM;


                                           4
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 22 of 125




      (d)    to bring legal or other proceedings for an order requiring Korek to make
             any payment, or perform any obligation, in respect of which either IT Ltd
             has given a guarantee, undertaking or indemnity under this Deed or SSM
             has given a guarantee, undertaking or indemnity under the IBL Loan
             Agreement~

      (e)    to exercise any right of set-off against Korek~ and/or

      (f)    to claim or prove as a creditor of Korek,

      without the prior written consent of the other party.

5.2   Each of SSM and IT Ltd respectively undertake to each other that it shall not take
      any action which could reasonably be expected to delay or otherwise prejudice the
      ability ofKorek to perform its obligations under the IBL Loan Agreement.

6.    REPRESENTATIONS

6.1   Each ofIT Ltd, Korek, and IHL represents and warrants to the other Parties on the
      date of this Deed that:

      (a)    it is duly incorporated with limited liability, and is validly existing under
             the laws of its jurisdiction of incorporation.

      (b)    it has the power to carry on its business as it is being conducted.

      (c)    entry into and performance by it of this Deed will not breach any
             provision of its memorandum and articles of association, by-laws, or
             equivalent constitutional documents in any way that would adversely
             affect to a material extent its ability to enter into or perform its obligations
             under this Deed.

      (d)    it has obtained all corporate authorisations and all other governmental,
             statutory, regulatory or other Authorisations required to empower it to
             enter into and perform its payment and other material obligations under
             this Deed and to make this Deed admissible in evidence in its jurisdiction
             of incorporation.

6.2   Each Party and IHL represents and warrants to the other Parties and IHL on the
      date of this Deed that:

      (a)    this Deed will, when executed, constitute its valid and binding obligations.

      (b)    entry into this Deed will not (i) result in violation or breach of any
             applicable laws or regulations in any relevant jurisdiction or (ii), amount
             to a violation or default with respect to any applicable statute, regulation,
             order, decree or judgment of any relevant court or any relevant
             governmental or relevant regulatory authority in any jurisdiction
                                            5
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 23 of 125




             applicable to it, where, in each case, the breach, conflict or violation
             would adversely affect to a material extent its ability to enter into or
             perform its obligations under this Deed.

7.    UNDERTAKINGS

7.1   Each Party shall promptly obtain, comply with and do all that is necessary to
      maintain in full force and effect any Authorisation required under any law or
      regulation of its jurisdiction of incorporation to enable it to perform its obligations
      under this Deed and to ensure the legality, validity, enforceability or admissibility
      in evidence in its jurisdiction of incorporation of this Deed, unless failure to do so
      would not be reasonably likely to adversely affect to a material extent its ability to
      enter into or perform its obligations under this Deed.

7.2   IT Ltd undertakes to SSM that is shall not enter into any amalgamation, demerger,
      merger or corporate reconstruction or reorganisation without either:

      (a)    providing evidence satisfactory to SSM, acting reasonably, that such
             amalgamation, demerger, merger or corporate reconstruction or corporate
             reconstruction or reorganisation would not be reasonably likely to
             adversely affect to a material extent IT Ltd's ability to perform its
             obligations under this Deed; or

      (b)    procuring another entity, reasonably satisfactory to SSM to replace IT Ltd
             as the indemnifying party under this Deed on terms substantially similar to
             the terms of this Deed; or

      (c)    obtaining the written consent of SSM,

      in each such case prior to such amalgamation, demerger, merger or corporate
      reconstruction or reorganisation taking place.

7.3   SSM undertakes to IT Ltd:

      (a)    not to amend, or consent to the amendment of, any provision of the IBL
             Loan Agreement, including the guarantee contained therein, without IT
             Ltd' s consent;

      (b)    to notify IT Ltd upon receipt of a demand for payment from IBL Bank
             pursuant to the SSM Guarantee Obligations prior to making any such
             payment;

      ( c)   to consult with IT Ltd prior to making any payment in respect of the SSM
             Guaranteed Obligations, provided that any such consultation shall not
             delay the satisfaction by SSM of a demand for payment pursuant to the
             SSM Guarantee Obligations by the due date in any way; and


                                            6
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 24 of 125




      ( d)   to notify IT Ltd upon SSM making any payment to IBL Bank pursuant to
             the SSM Guarantee Obligations.

7.4   Korek undertakes to notify IT Ltd and SSM of:

      (a)    any defaults or events of default under the IBL Loan Agreement; and

      (b)    any actions taken or threatened by IBL Bank to exercise remedies against
             Korek or SSM pursuant to the IBL Loan Agreement.

7.5   IT Ltd further undertakes to SSM that, provided IBL Bank SAL so agrees, it will
      execute a several guarantee in favour of IBL Bank SAL in substantially similar
      form as the irrevocable and unconditional guarantee given by SSM of Korek's
      obligations under the IBL Loan within 90 days of the date of this Deed in an
      amount not exceeding the IT Proportion of the maximum liability of SSM under
      its guarantee of the IBL Loan ( as in effect at the date of this Deed) and in
      substitution for an equivalent amount of the liability of SSM under its guarantee
      of the IBL Loan.

7.6   If the several guarantee described in Clause 7.5 above is entered into with IBL
      Bank SAL, it shall reduce the liability of SSM under its guarantee of the IBL
      Loan pro tanto and this Deed shall terminate on the date such several guarantee is
      entered into provided that such termination shall not reduce the liability of any
      Party from any obligation or liability for any matter or undertaking which was
      required to be, but has not been, carried out, observed or performed prior to the
      date of such termination.

8.    REPAYMENT AND RELEASE

8.1   Korek agrees that it will not make any payment to either SSM or IT Ltd in respect
      of any of the SSM Guarantee Obligations unless the total amount of any such
      payment is apportioned between SSM and IT Ltd in the proportion in which SSM
      Guarantee Obligations have been paid by them and for these purposes any
      payment made by IT Ltd to SSM pursuant to Clause 3 shall be deemed to be a
      payment made in respect of SSM Guarantee Obligations (recognising, in this
      context, that payments made by SSM in respect of the SSM Guarantee
      Obligations, and payments by IT Ltd to SSM pursuant to Clause 3 shall create
      subrogation rights for SSM and IT Ltd respectively against Korek).

8.2   Each of IT Ltd and SSM agrees that to the extent it receives or recovers any
      payment from Korek other than in accordance with Clause 8.1 in connection with
      any of the SSM Guarantee Obligations, it shall immediately notify the other Party
      of the details of such receipt or recovery and pay to such Party an amount equal to
      the amount that such Party should have received in accordance with Clause 8.1.

8.3   All obligations in this Deed shall remain in full force from the date of this Deed
      until the Final Discharge Date.

                                           7
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 25 of 125




9.     EXPENSES, LIABILITY AND INDEMNITY

       Save in respect of a breach of any party's obligations under this Deed or otherwise
       expressly provided for in this Deed, no party will be in any way liable or
       responsible to the other parties for any loss or liability of any kind arising from
       any act or omission by it of any kind in relation to this Deed, except to the extent
       caused by such party's own negligence or wilful misconduct.

10.    PAYMENTS

10.1   All payments by IT Ltd, and Korek under this Deed shall be made in full, without
       any set-off or other deduction.

10.2   If any tax or other sum must be deducted from any amount payable by any Party
       under this Deed, such Party will pay such additional amounts as are necessary to
       ensure that the recipient receives a net amount equal to the full amount it would
       have received before such deductions.

10.3   All amounts payable under this Deed are exclusive of VAT. The Parties will, in
       addition, pay any applicable VAT on those amounts.

10.4   Any certification or determination by a Party of an amount payable by any other
       Party under this Deed is, in the absence of manifest error, conclusive evidence of
       that amount.

11.    SUBORDINATION

11.1   IT Ltd. and IHL agree that if there is an Event of Default under the IBL Loan
       Agreement which is continuing (as such term is defined therein):

       (a)    IT Ltd. and IHL shall not demand or accelerate payment of any amounts
              due and payable under the Shareholder Loan Agreement or the On-Loan
              Agreement respectively or exercise any other remedy rights pursuant to
              the Shareholder Loan Agreement or the On-Loan Agreement (including,
              in relation to the Shareholder Loan Agreement, pursuant to clause 21
              (Remedy rights) therein);

       (b)    IT Ltd. shall not demand any payment pursuant to the Guarantee or
              enforce the Guarantee,

       in each such case during the period from and including the date of the occurrence
       of the Event of Default under the IBL Loan Agreement up to and including the
       date falling 45 calendar days following any full and final discharge of the
       outstanding loan made pursuant to the IBL Loan Agreement and/or release or
       termination of any subordination of the Shareholder Loan Agreement, the On-
       Loan Agreement and/or the Guarantee by IBL Bank SAL.


                                            8
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 26 of 125




12.     FUTURE FINANCINGS

12.1    IT Ltd undertakes to SSM that if further funding is required by Korek pursuant to
        which the lender of such further funding requires a guarantee to be delivered by
        an Affiliate of Korek and the several guarantee pursuant to Clause 7.5 above has
        not been entered into, IT Ltd shall in respect of the first such funding required
        after the date of this Deed ("Further Funding"), provide a guarantee to the
        relevant lender(s) in an amount equal to the IT Proportion of the aggregate of the
        IBL Loan and the amount of the Further Funding and IT Ltd's maximum liability
        under Clause 3 shall be reduced pro tanto.

12.2    SSM undertakes that if IT Ltd fulfils its obligations under Clause 12.1 above,
        SSM shall provide a guarantee to the relevant lender(s) in an amount equal to the
        SSM Proportion of the sum of the aggregate of the IBL Loan and the amount of
        the Further Funding less the maximum liability of SSM under its guarantee of the
        IBL Loan.

13.     REMEDIES

13 .1   The Rights created by this Deed are in addition to any other Rights of the Parties
        and IHL under any other documentation, the general law or otherwise. They will
        not merge with or limit those other Rights, and are not limited by them.

13.2    No failure by any Party to exercise any Right under this Deed will operate as a
        waiver of that Right. Nor will a single or partial exercise of a Right by a Party
        preclude its further exercise.

13.3    If, at any time, any provision of this Deed is or becomes illegal, invalid or
        unenforceable in any respect under any law of any jurisdiction, neither the
        legality, validity or enforceability of the remaining provisions nor the legality,
        validity or enforceability of that provision in any other respect or under the law of
        any other jurisdiction will be affected or impaired in any way.

14.     NOTICES

14.1    Any communication to be made under or in connection with this Deed shall be
        made in writing and, unless otherwise stated, shall be made by fax or courier with
        a copy to be provided by electronic mail.

14.2    The initial administrative details of the parties to this Deed are contained in
        Schedule l(lnitial administrative details of the parties) but any such party may
        amend its own details at any time by notice to the other parties to this Deed.

14.3    Any communication or document made or delivered by one person to another
        under or in connection with this Deed will only be effective:

        (a)    ifby way of fax, when received in legible form;

                                             9
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 27 of 125




        (b)    ifby way of courier, when it has been received at the relevant address and
               proof of delivery is available from the relevant courier company; or

        (c)    if by way of electronic mail only when actually received in readable form.

14.4    Any notice given under or in connection with this Deed must be in English.

14. 5   All other documents provided under or in connection with this Deed must be:

        (a)    in English; or

        (b)    if not in English, and if so required by the parties to this Deed,
               accompanied by a certified English translation and, in this case, the
               English translation will prevail unless the document is a constitutional,
               statutory or other official document.

15.     LAW AND JURISDICTION

15.1    This Deed and any non-contractual obligations connected with it are governed by
        the laws of England.

15.2    Any claim, dispute or difference arising under or in connection with this Deed or
        in connection with the negotiation, existence, legal validity, enforceability or
        termination of this Deed or in relation to any non-contractual obligations arising
        out of or in connection with this Deed (a Dispute), whether the alleged liability
        shall arise under the law of England and Wales or under the law of some other
        country shall be finally resolved by arbitration under the Arbitration Rules of the
        International Chamber of Commerce (the Rules), which Rules are deemed to be
        incorporated by reference into this Clause 15.2. The number of arbitrators shall
        be three. The parties to this Deed hereby agree that (i) one of the arbitrators shall
        be nominated by SSM, (ii) one of the arbitrators shall be nominated by IT Ltd (iii)
        the third arbitrator shall be jointly nominated by the two arbitrators nominated by
        SSM and IT Ltd; and (iv) in the event that such arbitrators are unable to agree on
        the identity of the third arbitrator, such arbitrator shall be appointed by the
        International Chamber of Commerce in accordance with the Rules. The parties to
        this Deed hereby agree that any restriction in the Rules upon the nomination or
        appointment of an arbitrator by reason of nationality shall not apply to any
        arbitration commenced pursuant to this Clause 15.2. The seat, or legal place, of
        arbitration shall be the Dubai International Financial Centre. The language to be
        used in the arbitration shall be English.

This Deed has been executed as a deed, and it has been delivered on the date stated
at the beginning of this Deed.




                                             10
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 28 of 125




Executed as a deed by
Iraq Telecom Limited
a company incorporated
under the laws of
Dubai International Financing Centre,
by ()W\ll\, -f{\&)1ss.Au'Cf
who in accordance with the laws of
that territory is acting under the                (. ' J
authority of the company                     -~           --- -----
                                             Authorised Signatory



Executed as a deed by
Sirwan Saber Mostafa


in the presence of:

Name of witness:
Address:



Executed as a deed by
Korek Telecom Company LLC
a company incorporated
under the laws of the Kurdistan
Regional Government,
by _ _ _ _ __ _ _ __
who in accordance with the laws of
that territory is acting under the
authority of the company
                                             Authorised Signatory




                                        11
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 29 of 125




Executed as a deed by
International Holdings Limited
a company incorporated
under the laws of
Dubai International Financing Centre,
by _ _ _ __ _ _ _ __ __
who in accordance with the laws of
that territory is acting under the
authority of the company
                                             Authorised Signatory




                                        12
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 30 of 125




                             SCHEDULE 1
            INITIAL ADMINISTRATIVE DETAILS OF THE PARTIES

                                                                  .
        Party                       Address            Fax number&         Attention
                                                       Email Address

                       Kurdistan Street nr. 45
         SSM           Pinnan                               NIA         Mr. Sirwan Saber
                       Erbil                                                Mostafa
                       Kurdistan
                       Republic of Iraq

                        Suite 904, Level 9
   Iraq Telecom Ltd     Park Place                    +971 4 329 6967
                        Sheikh Zayed Road
                        PO Box 506672
                        Dubai, UAE




                      Kurdistan Street nr. 45
Korek Telecom Company Pinnan                          NIA                 Chief Executive
         LLC          Erbil                                             Officer or Managing
                      Kurdistan                                               Director
                      Republic of Iraq

                        Suite 904, Level 9
 International Holdings Park Place                    +9714329 6967
        Limited         Sheikh Zayed Road
                        PO Box 506672
                        Dubai, UAE




                                                 13
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 31 of 125




                   Exhibit F
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 32 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 33 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 34 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 35 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 36 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 37 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 38 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 39 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 40 of 125




                  Exhibit G
                                                                                                                  ,.
             Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 41 of 125




       Korek Telecom Company LLC
       45 Kurdistan Street
       Pirmam
       Erbil
       Republic of Iraq

       9 July 2015

       Dear Sirs,

       Notice of Event of Default

       We refer to the Term Loan Agreement dated 21 December 2011 and made between IBL Bank SAL (as
       Lender), Korek Telecom Company LLC (as Borrower) and Mr. Sirwan Saber Mustafa (as Guarantor), as
       amended (the "Agreement").
       Unless otherwise specified, terms used but not otherwise defined in this letter shall have the same
       meaning as in the Agreement.
       Clause 3.1 of the Agreement (as amended) requires you to repay the entire principal amount of the Loan
       in installments as follows: (i) U.S. $40 Million on the 31st of January 2015 (the "Short Term Loan
       Repayment Date'') and (ii) U.S. $110 Million on the 21st of June 2015 (together with Short Term Loan
       Repayment Date, the "Repayment Dates''). You have failed to repay the principal amount on the
       respective Repayment Dates and have not remedied these defaults as of the date of this letter.
       Pursuant to clause 10.1 of the Agreement, breach of your obligations in clause 3.1 of the Agreement
       constitutes an Event of Default. This Event of Default has commenced on 5 February 2015 and is
       continuing.
       As there is an Event of Default which is continuing, we are entitled (in addition to any other right or
       remedy we may have against you) to require immediate repayment of all amounts due under the Loan.
       We hereby request that you repay all such amounts on or before 9 August 2015.
       We further request that you immediately comply with Section 1.2 of the Subordination Agreement dated
       21 December 2011 among IBL Bank SAL, Korek Telecom Company LLC, International Holdings Limited
       and Iraq Telecom Limited (the "Subordination Agreement''), including ceasing to make any payments
       in respect of the On-Loan Agreement and the Guarantee. We also demand that IHL and IT comply with
       their respective obligations under Sectionl.2 of the Subordination Agreement. Capitalized terms used in
       this paragraph are as defined in the Subordination Agreement.
       This letter is without prejudice to any other rights which we may have under the Agreement and the
       Subordination Agreement or under applicable law.
       Yours aithfully,




       CC:      International Holdings L ited, Suite 904, Level 9, Park Place, PO Box 506672,
                Sheikh Zayed Road, Dubai International Financial Centre, Dubai, UAE

                Iraq Telecom Limited, Office 11, Level 3, Gate Village 10, PO Box 506672,
                Sheikh Zayed Road, Dubai International Financial Centre, Dubai, UAE

                Mr. Sirwan Saber Mustafa, 45 Kurdistan Street, Erbil, Kurdistan Region, Republic of Iraq




                                         Charles Molek Avenue, Al lttihodio Building, Ashrolieh, Beirut 2071 4 703 Lebanon
Capitol LBP 150 000 000 000 fully po,d   P.O.Box: 11-5292 Riod El Solh 1107 2190 Beirut - Lebanon - Swift: INLELBBE -Tax ID No. 7267
List of Banks N° 52, CRB 10472           Tel: +961 l 200 350/2/3. Fox: -961 l 204 505 - E-mail: ibl@ibl.com.lb - www.ibl.com.lb
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 42 of 125




                  Exhibit H
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 43 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 44 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 45 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 46 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 47 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 48 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 49 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 50 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 51 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 52 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 53 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 54 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 55 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 56 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 57 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 58 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 59 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 60 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 61 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 62 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 63 of 125
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 64 of 125




                   Exhibit I
             Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 65 of 125




From: Deepak Jain
Sent: Monday, October 2, 2017 3:06 PM
To: 'Louis AbouCharaf' <Louis.AbouCharaf@korektel.com>; 'Sirwan Mustafa' <ssb70@korektel.com>; 'Dr. Hameed
Akrawi' <Hammed.Akrawi@korektel.com>; 'Nawzad Junde' <Nawzad.Junde@korektel.com>; 'Raymond Rahmeh
(ray.rahmeh@zr-group.net)' <ray.rahmeh@zr-group.net>; Ehab Aziz <EAziz@agility.com>; 'RENNARD Marc CXMB'
<marc.rennard@orange.com>; 'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)'
<olivier.froissart@orange.com>
Cc: 'MONZANI Michel MEA/MENA' <michel.monzani@orange.com>; 'anis.hamdani@orange.com'
<anis.hamdani@orange.com>; 'Jekhsi' <Jekhsi@korektel.com>; 'Issa Touma' <Issa.Touma@korektel.com>
Subject: Legal fees


Dear Sirs,

We have now on a number of occasions asked for further information with respect to Korek’s reported consulting and
legal fees, most recently on 14 August 2017.

However, to date we have not received any substantive response to our enquiries, which is completely unacceptable.

We note that Korek’s financial statements contain generic and unsupported figures in respect of so called consulting
and legal fees, which by any measures are exorbitant and out of all proportion.

For example, Korek’s annual consulting and legal fees have in the past been as high as USD 18.6 million, and in 2016
amounted to USD 13.2 million.

Separately, we understand from Korek’s monthly financials that Korek’s legal fees more than doubled from 2014 (USD
3.6 million) to 2015 (USD 7.8 million), coinciding with the shareholder disputes involving Mr. Mustafa and CS Ltd. We
understand that in 2016 Korek’s legal fees further increased to USD 8.6 million.

In light of the foregoing, we once again request that you provide a detailed breakdown of Korek’s consulting and legal
fees since 1 January 2014, including details of all relevant payments (identifying the relevant payee, payment amount
and payment date), and copies of all underlying invoices.

We furthermore request that you confirm as a matter of urgency whether any of Korek’s funds were used to pay Mr.
Mustafa’s or CS Ltd’s legal fees.

In the meantime, all our rights are reserved.

Yours faithfully,

Deepak Jain




********************************NOTICE*************************************
                                                           1
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 66 of 125


All business handled is subject to any compulsory country legislation where applicable or unless specifically
agreed will be based by default on our General Trading Conditions, a copy of which will be made available
upon request.

This transmittal and/or attachments have been issued by Agility. The information contained here within may be
privileged or confidential. If you are not the intended recipient, you are hereby notified that you have received
this transmittal in error; any review, dissemination, distribution or copying of this transmittal is strictly
prohibited. If you have received this transmittal and/or attachments in error, please notify us immediately by
reply and immediately delete this message and all its attachments.




                                                        2
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 67 of 125




                   Exhibit J
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 68 of 125




From: Deepak Jain
Sent: Sunday, July 9, 2017 4:35 PM
To: 'Louis AbouCharaf' <Louis.AbouCharaf@korektel.com>
Cc: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Ray Rahmé <com@comlb.com>; Ehab Aziz <EAziz@agility.com>;
marc.rennard@orange.com; FROISSART Olivier FG/DFA <olivier.froissart@orange.com>; MONZANI Michel AMEA
<michel.monzani@orange.com>; HAMDANI Anis AMEA <anis.hamdani@orange.com>; Issa Touma
<Issa.Touma@korektel.com>; Jekhsi <Jekhsi@korektel.com>
Subject: RE: 2016 Audited FS (Draft)



Dear Louis,

Further to our email of 27 June 2017, we have not yet received any substantive response in relation to our questions
concerning Korek’s draft 2016 financials and the May 2017 financials.

Please could you confirm as soon as possible when we may expect to receive a response?

In this respect, we also wanted to revisit once again the issue of the alleged withholding tax liability in respect of the
interest accrued under the Convertible Note from 2007 to 2011. Please could you:
- confirm whether any such withholding tax was ever demanded by the Iraqi tax authorities, and if so, whether such
demand was ever challenged by Korek;
- confirm whether any such tax was ever paid to the Iraqi tax authorities, and if so, on what basis; and
- provide copies of any relevant documents in relation to this issue (including copies of any tax assessments,
payment demands, legal/tax advice received, payment confirmations and related correspondence).

Yours sincerely,

Deepak Jain
IT Ltd Representative on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Tuesday, June 27, 2017 12:02 PM
To: Deepak Jain <DJain@agility.com>
Cc: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Ray Rahmé <com@comlb.com>; Ehab Aziz <EAziz@agility.com>;
marc.rennard@orange.com; FROISSART Olivier FG/DFA <olivier.froissart@orange.com>; MONZANI Michel AMEA
<michel.monzani@orange.com>; HAMDANI Anis AMEA <anis.hamdani@orange.com>; Issa Touma
<Issa.Touma@korektel.com>; Jekhsi <Jekhsi@korektel.com>
Subject: Re: 2016 Audited FS (Draft)


Dear Deepak,

Duly noted. I will convey your queries to the company's management.


                                                            1
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 69 of 125

Best,

Louis.

On 27 Jun 2017, at 11:00 am, Deepak Jain <DJain@agility.com> wrote:

         Dear Louis,

         Thank you very much for the recent draft 2016 financials for Korek and the monthly financials we’ve
         now started receiving again (after long not having received any financial information about the
         company).

         However, as already noted previously, without further information and appropriate context, we are
         unable to understand properly the information that is being provided. In this context, we have
         asked a number of clarificatory questions in respect of the information you provided, for example in
         relation to the February and March 2017 financials, but our questions have gone unanswered.

         Without further information, we are simply unable to understand properly the numbers set out in
         the financials.

         We therefore once again request that you please provide the additional information previously
         requested in respect of the February and March 2017 financials, as well as the following information
         in respect of (i) Korek’s draft 2016 financials, and (ii) the May 2017 financials.

         Korek Draft 2016 Financials

             1. Please provide details of the provision for Warba Bank. This was never discussed before.
                 Please explain why this was not identified previously. Please also provide details on the
                 policy on provisioning and why this was not even raised in any of the management
                 presentations nor discussed with the board.
             2. Please provide a breakdown by party in respect of the provision for doubtful debts.
             3. Please provide reconciliation of the numbers in the draft financials to the management
                 accounts for 2016 and 2015.
             4. Please provide details of cash balance of US$ 15m.
             5. Please provide details of the US$ 5.8m said to be due to IH.
             6. Please provide details of the US$ 10.2m said to be due from Al Cazar.
             7. We are not entirely clear on Note 25. Please provide further details and provide back-up for
                 all transactions and balances in Note 25 in respect of related parties.
             8. Please provide supporting materials in respect of the cash flow and in particular in respect
                 of the US$ 100m (other liabilities) shown under financing activities.
             9. Please provide details in respect of the US$ 187m interest payment in 2015.
             10. Please provide all details which have previously been requested in respect of the
                 management accounts to understand the numbers.

         May 2017 Financials

             1. Please explain the source of the Capex in light of the fact that there is no budget.
             2. Please provide an explanation for the increased Capex spent when revenues are decreasing
                (YOY), there is no approved budget and given the cash constraints of the company.
             3. Please provide a full list of all the PO’s/Service Agreements raised/entered into by the
                company.
             4. Please provide details of the legal fees (broken down by law firm/lawyer) paid in 2017.
             5. Please provide further details in respect of vendors and geography of network costs. Please
                highlight items which are committed by long term contracts etc.
             6. Please provide details of administrative costs.
             7. Please provide details of other accruals etc. as at 31 May 2017.
                                                          2
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 70 of 125

    8. Please provide details of creditors as at 31 May 2017.
    9. Please provide details of amounts due to Ericsson, Darin and NSN and when the relevant
        equipment was purchased, the total payments made as at 31 May 2017, future outstanding
        debts, and amount of interest etc. included in the amounts.
    10. Please provide a detailed breakdown/calculation of capital creditors of all items included in
        the current liabilities:
            a. Trade Creditors - US$ 44m
            b. Interest Accrued- US$ 323m
            c. Tax Authorities – US$ 135m
            d. Related Parties- US$ 26.8m
            e. Capital Creditors- US$ 186m
            f. Other Creditors- US$ 44m
    11. Please provide further details on deferred income.
    12. Please provide a detailed fixed asset register as at 31 May 2017.
    13. Please provide details of work in progress as at 31 May 2017.
    14. Please provide details on land and latest available independent market values in respect
        thereof.
    15. Please provide details of inventory as at 31 May 2017 with ageing.
    16. Please provide details of trade debtors as at 31 May 2017 with ageing.
    17. Please provide details in respect of deposits on equipment, including details of when such
        deposits were paid and when the equipment will be received. Please explain why some of
        these cannot be set off against the liabilities presented in the FPC against capital creditors.
    18. Please provide complete details of prepayment and other debtors.
    19. Please provide details of cash/bank balances as at 31 May 2017, including names of the
        relevant banks, names of the account holder(s) and bank reconciliation information.

Please provide the above information within 7 days of this email.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC, and
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Thursday, May 25, 2017 10:36 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>;
Nawzad Junde <Nawzad.Junde@korektel.com>; 'Ray Rahmé' <com@comlb.com>; Ehab Aziz
<EAziz@agility.com>; Deepak Jain <DJain@agility.com>; 'marc.rennard@orange.com'
<marc.rennard@orange.com>; FROISSART Olivier FG/DFA <olivier.froissart@orange.com>
Cc: MONZANI Michel AMEA <michel.monzani@orange.com>; HAMDANI Anis AMEA
<anis.hamdani@orange.com>; Issa Touma <Issa.Touma@korektel.com>; Jekhsi
<Jekhsi@korektel.com>
Subject: 2016 Audited FS (Draft)

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory
Committee,

Management would like to share with you Korek’s 2016 Draft Audited Financial Statements
(attached).

Best,

Louis.


                                                   3
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 71 of 125



       ********************************NOTICE***********************************
       **

       All business handled is subject to any compulsory country legislation where applicable or
       unless specifically agreed will be based by default on our General Trading Conditions, a
       copy of which will be made available upon request.

       This transmittal and/or attachments have been issued by Agility. The information contained
       here within may be privileged or confidential. If you are not the intended recipient, you are
       hereby notified that you have received this transmittal in error; any review, dissemination,
       distribution or copying of this transmittal is strictly prohibited. If you have received this
       transmittal and/or attachments in error, please notify us immediately by reply and
       immediately delete this message and all its attachments.


********************************NOTICE*************************************

All business handled is subject to any compulsory country legislation where applicable or unless
specifically agreed will be based by default on our General Trading Conditions, a copy of which will be
made available upon request.

This transmittal and/or attachments have been issued by Agility. The information contained here within may
be privileged or confidential. If you are not the intended recipient, you are hereby notified that you have
received this transmittal in error; any review, dissemination, distribution or copying of this transmittal is
strictly prohibited. If you have received this transmittal and/or attachments in error, please notify us
immediately by reply and immediately delete this message and all its attachments.




                                                      4
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 72 of 125




                  Exhibit K
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 73 of 125




From: Deepak Jain
Sent: Thursday, May 4, 2017 10:57 AM
To: 'Louis AbouCharaf' <Louis.AbouCharaf@korektel.com>; Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed
Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde <Nawzad.Junde@korektel.com>; Raymond Rahmeh
(ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab Aziz <EAziz@agility.com>; RENNARD Marc CXMB
<marc.rennard@orange.com>
Cc: FROISSART Olivier FG/DFA <olivier.froissart@orange.com>; MONZANI Michel MEA/MENA
<michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi <Jekhsi@korektel.com>; Issa Touma
<Issa.Touma@korektel.com>
Subject: RE: February and March 2017 Financials

Dear Louis,

Thank you very much for providing copies of Korek’s February and March 2017 financials.

We should be grateful if you could please provide:

    1.        Details of legal fees (by legal firm/lawyer and case) paid for in 2017 (US$ 2.19mln for Q1 2017), 2016
              and 2015;
    2.        Details by vendors and geography of network costs of US$ 28.7mln for Q1 2017; please highlight items
              which are committed by long term contract etc;
    3.        Details of administrative cost for Q1 2017;
    4.        Details of capitalised interest cost of US$ 6.8mln (included in Capex sheet) as at 31 March 2017 and
              projections for future if any;
    5.        Calculation of the amount due for withholding tax on interest;
    6.        Details of management fees outstanding and how it has been calculated;
    7.        Details of others accrual etc of US$ 58.2mln as at 31 March 2017;
    8.        Details of creditors of US$ 57.7mln as at 31 March 2017;
    9.        Details of amount due to Ericson, Darin and NSN and when was this equipment purchased, the total
              payments made as at 31 March, future outstanding dates, amount of interests etc included in the
              amounts;
    10.       Detailed breakdown/ calculation of capital creditors of all items included in current liabilities;
              a.       Trade creditors- US$ 50mln
              b.       Interest accrued- US$ 309.7mln (including an explanation why the shareholder loan interests (ie
                       87m$) calculation does not include the late payment penalty of 3% ?)
              c.       Tax authorities – US$ 134mln
              d.       Related parties- US$ 26.8
              e.       Capital creditors- US$ 197.5
              f.       Other creditors- US$ 39.3
    11.       Details of deferred income;
    12.       Detailed fixed asset register as at 31 March 2017;
    13.       Details of work in progress as at 31 March 2017;
    14.       Details of land and latest independent market value available;
    15.       Details of inventory as at 31 March 2017 with ageing;
    16.       Details of trade debtors as at 31 March 2017 with ageing;
    17.       Details of deposits on equipment with details on when the deposits were paid and when the equipment
              will be received; please explain why some of these cannot be set off against the liabilities presented in
              the FPC against capital creditors;
    18.       Complete details of prepayment and other debtors;

                                                            1
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 74 of 125

    19.     Details of cash/bank balances as at date with names of the bank, names of the account holder and the
            bank reconciliation;
    20.     Please provide a write up on the exchange issue due to which payments are not being made towards
            shareholders interest and management fees; and
    21.     Revised annual forecasts based on better than expected results as achieved in March 2017.

Please provide the above information within 14 days of this email.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC, and
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Wednesday, April 19, 2017 12:18 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Raymond Rahmeh (ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab
Aziz <EAziz@agility.com>; Deepak Jain <DJain@agility.com>; RENNARD Marc CXMB <marc.rennard@orange.com>
Cc: FROISSART Olivier FG/DFA <olivier.froissart@orange.com>; MONZANI Michel MEA/MENA
<michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi <Jekhsi@korektel.com>; Issa Touma
<Issa.Touma@korektel.com>
Subject: February and March 2017 Financials

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,

Please find attached copies of Korek’s February and March 2017 Financials.

Best,

Louis.


********************************NOTICE*************************************

All business handled is subject to any compulsory country legislation where applicable or unless
specifically agreed will be based by default on our General Trading Conditions, a copy of which will be
made available upon request.

This transmittal and/or attachments have been issued by Agility. The information contained here within may
be privileged or confidential. If you are not the intended recipient, you are hereby notified that you have
received this transmittal in error; any review, dissemination, distribution or copying of this transmittal is
strictly prohibited. If you have received this transmittal and/or attachments in error, please notify us
immediately by reply and immediately delete this message and all its attachments.




                                                         2
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 75 of 125




From: Deepak Jain
Sent: Tuesday, June 27, 2017 1:30 PM
To: 'Louis AbouCharaf' <Louis.AbouCharaf@korektel.com>; Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed
Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde <Nawzad.Junde@korektel.com>; 'Ray Rahmé'
<com@comlb.com>; Ehab Aziz <EAziz@agility.com>; 'marc.rennard@orange.com' <marc.rennard@orange.com>;
FROISSART Olivier FG/DFA <olivier.froissart@orange.com>
Cc: MONZANI Michel AMEA <michel.monzani@orange.com>; HAMDANI Anis AMEA <anis.hamdani@orange.com>;
Issa Touma <Issa.Touma@korektel.com>; Jekhsi <Jekhsi@korektel.com>
Subject: RE: 2016 Audited FS (Draft)

Dear Louis,

Thank you very much for the recent draft 2016 financials for Korek and the monthly financials we’ve now started
receiving again (after long not having received any financial information about the company).

However, as already noted previously, without further information and appropriate context, we are unable to
understand properly the information that is being provided. In this context, we have asked a number of clarificatory
questions in respect of the information you provided, for example in relation to the February and March 2017
financials, but our questions have gone unanswered.

Without further information, we are simply unable to understand properly the numbers set out in the financials.

We therefore once again request that you please provide the additional information previously requested in respect
of the February and March 2017 financials, as well as the following information in respect of (i) Korek’s draft 2016
financials, and (ii) the May 2017 financials.

Korek Draft 2016 Financials

    1. Please provide details of the provision for Warba Bank. This was never discussed before. Please explain why
        this was not identified previously. Please also provide details on the policy on provisioning and why this was
        not even raised in any of the management presentations nor discussed with the board.
    2. Please provide a breakdown by party in respect of the provision for doubtful debts.
    3. Please provide reconciliation of the numbers in the draft financials to the management accounts for 2016
        and 2015.
    4. Please provide details of cash balance of US$ 15m.
    5. Please provide details of the US$ 5.8m said to be due to IH.
    6. Please provide details of the US$ 10.2m said to be due from Al Cazar.
    7. We are not entirely clear on Note 25. Please provide further details and provide back-up for all transactions
        and balances in Note 25 in respect of related parties.
    8. Please provide supporting materials in respect of the cash flow and in particular in respect of the US$ 100m
        (other liabilities) shown under financing activities.
    9. Please provide details in respect of the US$ 187m interest payment in 2015.
    10. Please provide all details which have previously been requested in respect of the management accounts to
        understand the numbers.

May 2017 Financials

    1. Please explain the source of the Capex in light of the fact that there is no budget.
    2. Please provide an explanation for the increased Capex spent when revenues are decreasing (YOY), there is
       no approved budget and given the cash constraints of the company.
                                                          1
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 76 of 125

    3. Please provide a full list of all the PO’s/Service Agreements raised/entered into by the company.
    4. Please provide details of the legal fees (broken down by law firm/lawyer) paid in 2017.
    5. Please provide further details in respect of vendors and geography of network costs. Please highlight items
        which are committed by long term contracts etc.
    6. Please provide details of administrative costs.
    7. Please provide details of other accruals etc. as at 31 May 2017.
    8. Please provide details of creditors as at 31 May 2017.
    9. Please provide details of amounts due to Ericsson, Darin and NSN and when the relevant equipment was
        purchased, the total payments made as at 31 May 2017, future outstanding debts, and amount of interest
        etc. included in the amounts.
    10. Please provide a detailed breakdown/calculation of capital creditors of all items included in the current
        liabilities:
             a. Trade Creditors - US$ 44m
             b. Interest Accrued- US$ 323m
             c. Tax Authorities – US$ 135m
             d. Related Parties- US$ 26.8m
             e. Capital Creditors- US$ 186m
             f. Other Creditors- US$ 44m
    11. Please provide further details on deferred income.
    12. Please provide a detailed fixed asset register as at 31 May 2017.
    13. Please provide details of work in progress as at 31 May 2017.
    14. Please provide details on land and latest available independent market values in respect thereof.
    15. Please provide details of inventory as at 31 May 2017 with ageing.
    16. Please provide details of trade debtors as at 31 May 2017 with ageing.
    17. Please provide details in respect of deposits on equipment, including details of when such deposits were
        paid and when the equipment will be received. Please explain why some of these cannot be set off against
        the liabilities presented in the FPC against capital creditors.
    18. Please provide complete details of prepayment and other debtors.
    19. Please provide details of cash/bank balances as at 31 May 2017, including names of the relevant banks,
        names of the account holder(s) and bank reconciliation information.

Please provide the above information within 7 days of this email.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC, and
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Thursday, May 25, 2017 10:36 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; 'Ray Rahmé' <com@comlb.com>; Ehab Aziz <EAziz@agility.com>; Deepak Jain
<DJain@agility.com>; 'marc.rennard@orange.com' <marc.rennard@orange.com>; FROISSART Olivier FG/DFA
<olivier.froissart@orange.com>
Cc: MONZANI Michel AMEA <michel.monzani@orange.com>; HAMDANI Anis AMEA <anis.hamdani@orange.com>;
Issa Touma <Issa.Touma@korektel.com>; Jekhsi <Jekhsi@korektel.com>
Subject: 2016 Audited FS (Draft)

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,

Management would like to share with you Korek’s 2016 Draft Audited Financial Statements (attached).

Best,

                                                         2
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 77 of 125

Louis.


********************************NOTICE*************************************

All business handled is subject to any compulsory country legislation where applicable or unless
specifically agreed will be based by default on our General Trading Conditions, a copy of which will be
made available upon request.

This transmittal and/or attachments have been issued by Agility. The information contained here within may
be privileged or confidential. If you are not the intended recipient, you are hereby notified that you have
received this transmittal in error; any review, dissemination, distribution or copying of this transmittal is
strictly prohibited. If you have received this transmittal and/or attachments in error, please notify us
immediately by reply and immediately delete this message and all its attachments.




                                                      3
              Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 78 of 125




From: Deepak Jain
Sent: Monday, August 14, 2017 1:29 PM
To: 'Louis AbouCharaf' <Louis.AbouCharaf@korektel.com>; Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi
<Hammed.Akrawi@korektel.com>; Nawzad Junde <Nawzad.Junde@korektel.com>; Raymond Rahmeh (ray.rahmeh@zr-
group.net) <ray.rahmeh@zr-group.net>; Ehab Aziz <EAziz@agility.com>; RENNARD Marc CXMB
<marc.rennard@orange.com>; 'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)'
<olivier.froissart@orange.com>
Cc: MONZANI Michel MEA/MENA <michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi
<Jekhsi@korektel.com>; Issa Touma <Issa.Touma@korektel.com>
Subject: RE: July 2017 Financials


Dear Louis,

Thank you very much for sending us Korek’s June 2017 financials.

In this respect, we have identified a number of omissions, inconsistencies and unexplained items within the June 2017
financials, as set out in the attached document. We should be grateful to receive an explanation in respect of those
questions and issues as a matter of urgency.

Separately, we note that we still have not received a substantive response to our questions regarding Korek’s draft 2016
financials, as well as the February, March and May 2017 financials, and the withholding tax issue raised in our email of 9
July. We once again reiterate our request that the requested information be provided as soon as possible.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Thursday, August 10, 2017 12:57 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Raymond Rahmeh (ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab Aziz
<EAziz@agility.com>; Deepak Jain <DJain@agility.com>; RENNARD Marc CXMB <marc.rennard@orange.com>;
'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)' <olivier.froissart@orange.com>
Cc: MONZANI Michel MEA/MENA <michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi
<Jekhsi@korektel.com>; Issa Touma <Issa.Touma@korektel.com>
Subject: July 2017 Financials

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,

Please find attached a copy of Korek’s July 2017 Financials.


                                                               1
           Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 79 of 125
Best,

Louis.




********************************NOTICE*************************************

All business handled is subject to any compulsory country legislation where applicable or unless specifically
agreed will be based by default on our General Trading Conditions, a copy of which will be made available
upon request.

This transmittal and/or attachments have been issued by Agility. The information contained here within may be
privileged or confidential. If you are not the intended recipient, you are hereby notified that you have received
this transmittal in error; any review, dissemination, distribution or copying of this transmittal is strictly
prohibited. If you have received this transmittal and/or attachments in error, please notify us immediately by
reply and immediately delete this message and all its attachments.




                                                        2
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 80 of 125




                                 Korek June 2017 Financials

                                     - Priority Issues List -



We have identified a number of omissions, inconsistencies and unexplained items within the
June 2017 financial statements (“June 2017”) and between those financial statements and
other documents that you have provided to us. Such documents include the 2017 forecast for
the Company and the draft audited financial statements for 2016.

   1.     June 2017 reports significant deterioration in results in comparison to May 2017 as
          well as prior year. Relative to the same period in 2016, your report shows that for the
          first six months of 2017, revenue has declined 11.2% and EBITDA has declined by
          20.7%. Net loss year-to-date has increased by 30.8%, from USD 93.4 million to
          122.1 million. Operating cash flow year-to-date has decreased by 17.1%, from USD
          15.2 million to 12.6 million. We expect you to provide operational explanations for
          deteriorating operating results as well as what actions you propose to improve
          operating results. We request line by line detail of operating expenses (i.e.,
          accounting trial balances) for each month, from January 2016 through present. Also
          please provide your recommendations for operating expenses that can be reduced,
          commensurate with the decline in revenue.

   2.     In spite of declines in revenues, margin and EBITDA, the Company continues to
          spend for operating expenses at the same level as last year. Year-to-date, total
          operating expenses have increased by 2.2% while revenue has declined by 11.2%.
          The number of staff has barely moved, at approximately 2,000. We request a
          summary of the number of employees, salary, wages and benefits year-to-date, by
          department, and by job title. Please provide your recommendations for operational
          costs that can be reduced, commensurate with the decline in revenue. Also please
          provide a list of open job postings.

   3.     The page Cash Needed for Operations implies that restricted cash totals
          approximately USD 11 million. Please identify the accounts that are restricted,
          reasons for the restrictions and for whose benefit; i.e., for which creditors.

   4.     The one-page June 2017 report of capex contains blank columns for budget. Please
          provide an updated budget for review and approval by the KSC. In addition, please
          provide us with detail of capex approved for 2017 and the reason for each item
          approved, an updated PO/PR listing, a copy of each PO/PR issued year-to-date, and
          line-by-line detail of each capital expenditure year-to-date.

   5.     June 2017 Cash Flow reports year-to-date Net Movement in Intercompany Balances,
          USD 6.0 million. Please provide details of all movements in intercompany balances,
          along with supporting documentation, such as wire transfers, checks,
          correspondence and calculations.

   6.     The page Cash Needed for Operations is not coherent with the page Cash Needed To
          Cover All Debts (where do the “CMC Frequency & Numbering plan”, “Withholding
          tax on interest”, “CMC B. Guarantee for VAS products (15 Billion IQD)” amounts
          fit in the previous page?). Please provide a reconciliation between the two pages.


K&E 102575407
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 81 of 125




   7.     Please provide 2017 year-to-date line item detail for Consulting and legal fees,
          including amount, date, payee, and business purpose.

   8.     Please provide full details (underlying contracts, purchase orders, calculations of
          amounts due, and any communication with creditors about past due amounts) for
          Ericsson, Darin, and NSN.




                                              2
K&E 102575407
              Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 82 of 125




From:                               Deepak Jain <DJain@agility.com>
Sent:                               04 September 2017 16:36
To:                                 Louis AbouCharaf
Cc:                                 Sirwan Mustafa; Dr. Hameed Akrawi; Nawzad Junde; Raymond Rahmeh
                                    (ray.rahmeh@zr-group.net); *Aziz,Ehab; RENNARD Marc CXMB; FROISSART Olivier
                                    FG/DFA (olivier.froissart@orange.com); MONZANI Michel MEA/MENA;
                                    anis.hamdani@orange.com; Jekhsi; Issa Touma
Subject:                            RE: July 2017 Financials




Dear Louis,

Thank you very much for sending us Korek’s July 2017 financials, in respect of which we have the following questions:

    1.     CAPEX (slide 9): Please provide detail of OTHERS (FINANCING INTEREST & CAPITALIZING) for $8,483m.
    2.     KPI’s (slide 11): Why did the number of staff increase from 1,992 in June to 2,009 in July?
    3.     Cash Flow (slide 12): Cash due to Tax Authorities for sales tax decreased by $(2,163)m in July. Please provide
           details of any payments or other reductions in July, including: name of authority, amount of payment, date of
           payment.
    4.     Cash Flow (slide 12): Please provide detail of net interest paid, $(24,180)m YTD. Please provide the following:
           who was paid, amount of payment, date of payment, calculation of amount of interest paid, and period of
           time covered by each interest payment.
    5.     Balance Sheet (slide 13): Why did the amount Due to Related Parties increase by $1m?
    6.     Cash Needed to cover all Debts (slide 15): For the vendors included in the Financing & main account, please
           provide terms of financing for each vendor, including: payment terms; interest rate; guaranties; collateral and
           other security provided; amount of cash deposited to guarantee debt, including name of bank, amount, type
           of instrument and interest rate. Please provide copies of written agreements with vendors for financing.
    7.     Please provide details/breakup of Inventories, Trade Debtors, Prepayments and Other Debtors, other
           receivables as at July 2017.
    8.     Please provide breakup/details/calculations of accounts payables, Interest accruals, Capital Creditors, Other
           creditors, Due to Related parties as at July 2017.
    9.     Please provide details of network costs of US$ 68.5m incurred till July 2017.
    10.    Please provide details of Legal costs of US$ 5.175m incurred till July 2017.
    11.    Please detail the performance in the Mosul region (which has received an important share of the recent
           investments).

Please provide answers to the above questions and copies of any relevant documents as soon as possible. As a kind
reminder, we are also expecting (amongst other things) answers to the questions listed in the Priority List concerning
the June 2017 financials attached to our email of 14 August 2017, as well as our questions regarding Korek's draft 2016
financials, the February, March and May 2017 financials, and the withholding tax issue raised in our email of 9 July 2017.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



                                                             1
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 83 of 125

   From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
   Sent: Thursday, August 10, 2017 12:57 PM
   To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi
   <Hammed.Akrawi@korektel.com>; Nawzad Junde <Nawzad.Junde@korektel.com>;
   Raymond Rahmeh (ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab Aziz
   <EAziz@agility.com>; Deepak Jain <DJain@agility.com>; RENNARD Marc CXMB
   <marc.rennard@orange.com>; 'FROISSART Olivier FG/DFA
   (olivier.froissart@orange.com)' <olivier.froissart@orange.com>
   Cc: MONZANI Michel MEA/MENA <michel.monzani@orange.com>;
   anis.hamdani@orange.com; Jekhsi <Jekhsi@korektel.com>; Issa Touma
   <Issa.Touma@korektel.com>
   Subject: July 2017 Financials

   Dear Members of the Board of Directors of International Holdings Limited/Korek
   Supervisory Committee,

   Please find attached a copy of Korek’s July 2017 Financials.

   Best,

   Louis.




   ********************************NOTICE**************************
   ***********

   All business handled is subject to any compulsory country legislation where
   applicable or unless specifically agreed will be based by default on our General
   Trading Conditions, a copy of which will be made available upon request.

   This transmittal and/or attachments have been issued by Agility. The information
   contained here within may be privileged or confidential. If you are not the
   intended recipient, you are hereby notified that you have received this transmittal
   in error; any review, dissemination, distribution or copying of this transmittal is
   strictly prohibited. If you have received this transmittal and/or attachments in
   error, please notify us immediately by reply and immediately delete this message
   and all its attachments.
   <Korek June 2017 Financials Issues List.pdf>




                                              2
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 84 of 125




From:                           Deepak Jain <DJain@agility.com>
Sent:                           17 December 2017 09:34
To:                             Louis AbouCharaf; Sirwan Mustafa; Dr. Hameed Akrawi; Nawzad Junde; Ray Rahmé;
                                *Aziz,Ehab; Marc Rennard; FROISSART Olivier FG/DFA
Cc:                             Michel Monzani; Anis Hamdani; Issa Touma; Jekhsi
Subject:                        RE: October 2017 Financials
Attachments:                    September 2017 Financials Information Request.pdf; October 2017 Financials
                                Information Request.pdf




Dear Louis,

Thank you very much for sending us Korek’s September and October 2017 financials.

In this respect, we have identified a number of omissions, inconsistencies and unexplained items within the
September and October 2017 financials, as set out in the attached documents. We should be grateful to
receive an explanation in respect of those questions and issues as a matter of urgency.

Separately, we note that we still have not received a substantive response to our questions regarding Korek’s
draft 2016 financials, as well as the February, March, May, June and July 2017 financials, and the
withholding tax issue raised in our email of 9 July. We once again reiterate our request that the requested
information be provided as soon as possible.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd Representatives on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement


From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Sunday, November 12, 2017 10:06 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Ray Rahmé <ray.rahmeh@zr-group.net>; Ehab Aziz <EAziz@agility.com>; Deepak
Jain <DJain@agility.com>; Marc Rennard <marc.rennard@orange.com>; FROISSART Olivier FG/DFA
<olivier.froissart@orange.com>
Cc: Michel Monzani <michel.monzani@orange.com>; Anis Hamdani <anis.hamdani@orange.com>; Issa Touma
<Issa.Touma@korektel.com>; Jekhsi <Jekhsi@korektel.com>
Subject: October 2017 Financials



Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,




Please find attached a copy of Korek’s October 2017 Financials.



                                                      1
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 85 of 125

Best,



Louis.




                                           2
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 86 of 125



                                   Korek September 2017 Financials
                                         - Follow-up Questions -


We have identified a number of omissions, inconsistencies and unexplained items within the September
2017 financial statements (“September 2017”) and between those financial statements and other
documents that you have provided to us. Such documents include your 2017 forecast for Korek and the
draft audited financial statements for 2016.
1.    September 2017 reports a significant deterioration in results in comparison to August 2017 as well
      as the prior year. Relative to the same period in 2016, the report shows that for the first nine months
      of 2017, revenue has declined 10.7% and EBITDA has declined by 24.5%. Net loss year-to-date has
      increased by 24.1%, from USD 147.2 million to 182.6 million. Please provide operational
      explanations for deteriorating operating results as well as what actions Korek is taking to improve
      operations.

2.    In spite of declines in revenues, margin and EBITDA, Korek continues to spend for operating
      expenses at the same level as last year. Year-to-date, total operating expenses have increased by 5.2%
      while revenue has declined by 10.7%. The number of staff has barely moved, at approximately 2,000.
      Why has Korek not reduced its operating expenses in line with revenue?

3.    Please provide details of all taxes and interest payments made by Korek. Further, please confirm
      what taxes were paid to the Central Government in Baghdad or to the Kurdistan Regional
      Government.

4.    September 2017 Cash Flow reports zero amounts year-to-date in all categories of Financing, which
      is inconsistent with activity reported for the years 2016 and 2015. Is September 2017 correct? If so,
      why has there been no Financing activity, unlike prior years?

5.    The page Cash Needed for Operations implies that restricted cash totals approximately USD 10.5
      million. Please identify the accounts that are restricted, reasons for the restrictions and for whose
      benefit; i.e., for which creditors.

6.    Korek continues to spend a significant amount on capital expenditures, USD 74.4 million year-to-
      date. The one-page September 2017 report of capex contains blank columns for budget and total
      capex approved. The financials do not provide a full year projection for 2017. Please complete the
      missing fields. In addition, please provide us with detail of capex approved for 2017 and the reason
      for each item approved, and a copy of each PO/PR issued year-to-date.

7.    September 2017 Cash Flow reports year-to-date Net Movement in Intercompany Balances, USD 8.9
      million. Please provide details of all movements in intercompany balances, along with supporting
      documentation, such as wire transfers, checks, correspondence and calculations.

8.    The draft audited financial statements as of 31 December 2016 report the amount due to Sirwan
      Mustafa increased from USD 10,545,133 in 2015 to USD 15,612,091 in 2016. Please provide full
      details, including dates, amounts and business reason, from 31 December 2015 through 30 September
      2017.



                                                     1
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 87 of 125



9.     Please provide 2017 year-to-date line item detail for Consulting and legal fees, including amount,
       date, payee, and business purpose.

10.    Please provide full details (underlying contracts, purchase orders, calculations of amounts due, and
       any communication with creditors about past due amounts) for Ericsson, Darin, and NSN.

11.    September 2017 provides no analysis or explanation of variations from prior period or forecast. Each
       of the Budget columns are blank. No variances have been calculated, and you have provided no
       narrative explanations for variances. We expect monthly financial statements to contain the following
       comparative information, along with narrative explanations of the underlying factors that cause
       variances:

       (a)   Same month, prior year

       (b)   Year-to-date, prior year

       (c)   Forecast, latest month

       (d)   Forecast, year-to-date

       (e)   Calculation of differences in USD and percentages

12.    Operating cash flow shown on the page “September 2017 P&L” shows no relationship to any
       amounts on the page “September 2017 Cash Flow”. For example, the amounts reported for the month
       of September 2017 are USD 4,344,000 and 25,560,000, respectively. One or both of these pages are
       incorrect. Please provide us with a corrected report and explain why the report was presented
       inconsistently. Please also provide us with copies of all statements and reconciliations for cash on
       hand and at banks year-to-date.

13.    The draft audited financial statements as of 31 December 2016 report current assets due from
       shareholder of USD 10.2 million. No comparable account appears on the September 2017 Balance
       Sheet. Please provide details of all movements in current assets due from shareholder, along with
       supporting documentation, such as wire transfers, checks, correspondence and accounting work
       papers.

14.    The page September 2017 Balance Sheet fails to identify or explain any movement in accounts since
       31 December 2016. We expect to see a comparison of balance sheet accounts to prior month, budget
       and beginning of the year, calculation of movement (variance), and narrative explanation of
       significant movement. We note these questions and inconsistencies between 31 December 2016 and
       30 September 2017 balances:

       (a)   Current Assets and Current Liabilities are inconsistently presented compared to the draft
             audited financial statements. Please present them in a consistent manner and explain
             movement.

       (b)   Please provide detail as of 30 September 2017 for Trade Creditors, Capital Creditors and Other
             Creditors.




                                                     2
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 88 of 125



       (c)   Please provide detailed charts as of 30 September 2017 for Accounts Payable, Accrued
             Expenses, Interest and Tax Payable, and Direct Expenses and General and Administrative
             Expenses in the same format as presented on the draft audited financial statements as of 31
             December 2016.

15.    Cash Needed for Operation does not cross-reference to the September 2017 Balance Sheet and
       therefore may be inconsistent with Korek’s accounting records. This page also omits any explanation
       for amounts allegedly due to creditors. Please provide us with a reconciliation of this page to the
       September 2017 Balance Sheet. Please provide full details (underlying contracts, purchase orders,
       calculations of amounts due, and any communication with creditors about past due amounts) for:

       (a)   CMC Frequency

       (b)   Sales Tax 20%

       (c)   Withholding tax on interest

       (d)   Ericsson

       (e)   Other Creditors

       (f)   Shareholder loan interest

       (g)   Management fees outstanding

       (h)   CMC B. Guarantee for VAS Products

       (i)   ITPC Claim

16.    September 2017 Cash Flow reports that amounts due to tax authorities for sales tax increased by
       USD 5.0 million. This amount does not reconcile to the increase in the current liability for sales tax
       from 31 December 2016, USD 123.0 million, to 30 September 2017, 134.7 million. Please explain
       the inconsistency.




                                                      3
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 89 of 125



                                     Korek October 2017 Financials
                                         - Follow-up Questions -


We have identified a number of omissions, inconsistencies and unexplained items within the October 2017
financial statements (“October 2017”) and between those financial statements and other documents that
you have provided to us. Such documents include Korek’s forecast for 2017 and the draft financial
statements for the full year ended 31 December 2016 (“2016 Financial Statements”).

1.    October 2017 reports significant deterioration in results in comparison to September 2017 as well as
      the prior year. Relative to the same period in 2016, your report shows that for the ten months in 2017,
      revenue has declined 10.8% and EBITDA has declined by 25.7%. Net loss year-to-date has increased
      by 23.8%, from USD 165.1 million to 204.5 million. Please provide operational explanations for
      deteriorating operating results as well as what actions Korek is taking to improve operations.

2.    In spite of declines in revenues, margin and EBITDA, Korek continues to spend for operating
      expenses at the same level as last year. Year-to-date, total operating expenses have increased by 5.8%
      while revenue has declined by 10.8%. The number of staff has barely moved, at approximately 2,000.
      Why has Korek not reduced its operating expenses in line with revenue?

3.    We note that Korek has made interest payments of USD 1.8 million. Please provide the details of
      these interest payments.

4.    October 2017 Cash Flow reports zero amounts year-to-date in all categories of Financing, which is
      inconsistent with activity reported for the years 2016 and 2015. Is October 2017 correct? If so, why
      has there been no Financing activity, unlike prior years?

5.    The page “Cash Needed for Operation” implies that restricted cash totals approximately USD 11.2
      million. Please identify the accounts that are restricted, reasons for the restrictions and for whose
      benefit; i.e., for which creditors.

6.    Korek continues to make significant capital expenditures, USD 100.8 million year-to-date. The one-
      page October 2017 report of capex contains blank columns for budget and total capex approved. You
      have failed to provide a full year projection for 2017. Please complete the missing fields. In addition,
      please provide us with detail of capex approved for 2017 and the business reason for each item
      approved, and a copy of each purchase order/purchase request issued year-to-date.

7.    October 2017 Cash Flow reports year-to-date Net Movement in Intercompany Balances, USD 9.8
      million. Please provide details of all movements in intercompany balances, along with supporting
      documentation, such as wire transfers, checks, correspondence and calculations.

8.    The 2016 Financial Statements report that the amount due to Sirwan Mustafa increased from
      USD 10,545,133 in 2015 to USD 15,612,091 in 2016. Please provide full details, including dates,
      amounts and business reason, from 31 December 2015 through 31 October 2017.

9.    Please provide 2017 year-to-date line item detail for consulting and legal fees, including amount,
      date, payee, and business purpose.



                                                     1
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 90 of 125



10.    Please provide full details (underlying contracts, purchase orders, calculations of amounts due, and
       any communication with creditors about past due amounts) for Ericsson, Darin, and NSN.

11.    October 2017 provides no analysis or explanation of variations from prior period or forecast. Each
       of the Budget columns are blank. No variances have been calculated, and Korek has provided no
       narrative explanations for variances. We expect monthly financial statements to contain the following
       comparative information, along with narrative explanations of the underlying factors that cause
       variances:

       (a)   Same month, prior year

       (b)   Year-to-date, prior year

       (c)   Forecast, latest month

       (d)   Forecast, year-to-date

       (e)   Calculation of differences in USD and percentages

12.    Operating cash flow shown on the page “October 2017 P&L” shows no relationship to any amounts
       on the page “October 2017 Cash Flow”. For example, the amounts reported for the month of October
       2017 are USD (16,956,000) and 5,272,000, respectively. One or both of these pages are wrong.
       Please provide us with a corrected report and explain why the report was presented inconsistently.
       Please also provide us with copies of all statements and reconciliations for cash on hand and at banks
       year-to-date.

13.    The 2016 Financial Statements report current assets due from shareholder of USD 10.2 million. No
       comparable account appears on the October 2017 Balance Sheet. Please provide details of all
       movements in current assets due from shareholder, along with supporting documentation, such as
       wire transfers, checks, correspondence and accounting work papers.

14.    The page “October 2017 Balance Sheet” fails to identify or explain any movement in accounts since
       31 December 2016, the last date at which an audit has been attempted. We expect to see a comparison
       of balance sheet accounts to prior month, budget and beginning of the year, calculation of movement
       (variance), and narrative explanation of significant movement. We also expect Korek to organise
       interim financial statements in the same format as the 2016 Financial Statements, for comparability.
       We note these questions and inconsistencies between 31 December 2016 and 31 October 2017
       balances:

       (a)   Current Assets and Current Liabilities are inconsistently presented compared to the 2016
             Financial Statements. Please present them in a consistent manner and explain movement.

       (b)   Please provide detail as of 31 October 2017 for Trade Creditors, Capital Creditors and Other
             Creditors.

       (c)   Please provide detail as of 31 October 2017 for Accounts Payable, Accrued Expenses, Interest
             and Tax Payable, and Direct Expenses and General and Administrative Expenses, all in the
             same format as presented in the 2016 Financial Statements.



                                                      2
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 91 of 125



15.    Cash Needed for Operations does not cross-reference to the October 2017 Balance Sheet. Said report
       also omits any explanation for amounts allegedly due to creditors. Please provide us with a
       reconciliation of this page to the October 2017 Balance Sheet. Please provide full details (underlying
       contracts, purchase orders, calculations of amounts due, and any communication with creditors about
       past due amounts) for:

       (a)   CMC Frequency

       (b)   Sales Tax 20%

       (c)   Withholding tax on interest

       (d)   Ericsson

       (e)   Other Creditors

       (f)   Shareholder loan interest

       (g)   Management fees outstanding

       (h)   ITPC Claim

16.    October 2017 Cash Flow reports that amounts due to tax authorities for sales tax increased by
       USD 4.4 million. This amount does not reconcile to the increase in the current liability for sales tax
       from 31 December 2016, USD 123.0 million, to 30 October 2017, 134.2 million. Please explain the
       inconsistency.




                                                      3
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 92 of 125




From:                                   Deepak Jain <DJain@agility.com>
Sent:                                   16 January 2018 20:49
To:                                     Louis AbouCharaf; Sirwan Mustafa; Dr. Hameed Akrawi; Nawzad Junde; Raymond
                                        Rahmeh (ray.rahmeh@zr-group.net); *Aziz,Ehab; RENNARD Marc CXMB;
                                        'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)'
Cc:                                     MONZANI Michel MEA/MENA; anis.hamdani@orange.com; Jekhsi; Issa Touma
Subject:                                RE: November 2017 Financials
Attachments:                            November 2017 Financials Questions.pdf




Dear Louis,

Thank you very much for sending us Korek’s November 2017 financials.

In this respect, we have identified a number of omissions, inconsistencies and unexplained items within the
November 2017 financials, as set out in the attached document. We should be grateful to receive an explanation in
respect of those questions and issues as a matter of urgency.

Separately, we note that we still have not received a substantive response to our questions regarding Korek’s draft
2016 financials, as well as the February, March, May, June, July, September and October 2017 financials, and the
withholding tax issue raised in our email of 9 July 2017.

In fact, for almost a year now we have not received a single substantive response to any of the information requests
we have sent, nor have we been provided with any updates or information regarding key events and/or
developments. This is simply unacceptable.

We have raised valid and pressing questions about Korek’s financials and have pointed out glaring omissions,
inconsistencies, and items requiring further clarification and explanation within the financial statements. We have
received no response and our comments have not been addressed in subsequent statements.

Similarly, our questions with respect to alleged significant liabilities such as the USD 150 million ITPC claim or alleged
“legal and consulting fees” of more than USD 18 million a year have gone unanswered.

For the avoidance of doubt, we expect Korek and International Holdings to provide substantive answers to all our
outstanding information requests (including but not limited to the information requests referenced above and our
information request of 10 March 2017).

All of IT Ltd.’s rights are reserved.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd. Representatives on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Tuesday, December 12, 2017 12:39 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Raymond Rahmeh (ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab
Aziz <EAziz@agility.com>; Deepak Jain <DJain@agility.com>; RENNARD Marc CXMB <marc.rennard@orange.com>;
'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)' <olivier.froissart@orange.com>
                                                             1
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 93 of 125

Cc: MONZANI Michel MEA/MENA <michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi
<Jekhsi@korektel.com>; Issa Touma <Issa.Touma@korektel.com>
Subject: November 2017 Financials

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,

Please find attached a copy of Korek’s November 2017 Financials.

Best,

Louis.




                                                        2
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 94 of 125




                                Korek November 2017 Financials

                                     - Follow-up Questions -



We have identified a number of omissions, inconsistencies and unexplained items within the
November 2017 financial statements (“November 2017”) and between those financial statements
and other documents that you have provided to us. Such documents include Korek’s forecast for
2017 and the draft financial statements for the full year ended 31 December 2016 (“2016 Financial
Statements”).

1.    November 2017 reports significant deterioration in results in comparison to November 2017
      as well as the prior year. Relative to the same period in 2016, your report shows that for the
      eleven months in 2017, revenue has declined 11.2% and EBITDA has declined by 27.2%.
      Net loss year-to-date has increased by 24.7%, from USD 186.2 million to 232.2 million.
      Please provide operational explanations for deteriorating operating results as well as what
      actions Korek is taking to improve operations.

2.    In spite of declines in revenues, margin and EBITDA, Korek continues to spend for operating
      expenses at the same level as last year. Year-to-date, total operating expenses have increased
      by 6.5% while revenue has declined by 11.2%. The number of staff has barely moved, at
      approximately 2,000. Why has Korek not reduced its operating expenses in line with
      revenue?

3.    We note that Korek has made interest payments of USD 0.8 million. Please provide the
      details of these interest payments.

4.    November 2017 Cash Flow reports zero amounts year-to-date in all categories of Financing,
      which is inconsistent with activity reported for the years 2016 and 2015. Is November 2017
      correct? If so, why has there been no Financing activity, unlike prior years?

5.    The page “Cash Needed for Operation” implies that restricted cash totals approximately
      USD 10.1 million. Please identify the accounts that are restricted, reasons for the restrictions
      and for whose benefit; i.e., for which creditors.

6.    Korek continues to make significant capital expenditures, USD 117.4 million year-to-date.
      The one-page November 2017 report of capex contains blank columns for budget and total
      capex approved. You have failed to provide a full year projection for 2017. Please complete
      the missing fields. In addition, please provide us with detail of capex approved for 2017 and
      the business reason for each item approved, and a copy of each purchase order/purchase
      request issued year-to-date.

7.    November 2017 Cash Flow reports year-to-date Net Movement in Intercompany Balances,
      USD 10.6 million. Please provide details of all movements in intercompany balances, along


                                                  1
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 95 of 125




       with supporting documentation, such as wire transfers, checks, correspondence and
       calculations.

8.     The 2016 Financial Statements report that the amount due to Sirwan Mustafa increased from
       USD 10,545,133 in 2015 to USD 15,612,091 in 2016. Please provide full details, including
       dates, amounts and business reason, from 31 December 2015 through 30 November 2017.

9.     Please provide 2017 year-to-date line item detail for consulting and legal fees, including
       amount, date, payee, and business purpose.

10.    Please provide full details (underlying contracts, purchase orders, calculations of amounts
       due, and any communication with creditors about past due amounts) for Ericsson, Darin, and
       NSN.

11.    November 2017 provides no analysis or explanation of variations from prior period or
       forecast. Each of the Budget columns are blank. No variances have been calculated, and
       Korek has provided no narrative explanations for variances. We expect monthly financial
       statements to contain the following comparative information, along with narrative
       explanations of the underlying factors that cause variances:

       (a)   Same month, prior year

       (b)   Year-to-date, prior year

       (c)   Forecast, latest month

       (d)   Forecast, year-to-date

       (e)   Calculation of differences in USD and percentages

12.    Operating cash flow shown on the page “November 2017 P&L” shows no relationship to
       any amounts on the page “November 2017 Cash Flow”. For example, the amounts reported
       for the month of November 2017 are USD (10,107,000) and (1,454,000), respectively. One
       or both of these pages are wrong. Please provide us with a corrected report and explain why
       the report was presented inconsistently. Please also provide us with copies of all statements
       and reconciliations for cash on hand and at banks year-to-date.

13.    The 2016 Financial Statements report current assets due from shareholder of USD 10.2
       million. No comparable account appears on the November 2017 Balance Sheet. Please
       provide details of all movements in current assets due from shareholder, along with
       supporting documentation, such as wire transfers, checks, correspondence and accounting
       work papers.

14.    The page “November 2017 Balance Sheet” fails to identify or explain any movement in
       accounts since 31 December 2016, the last date at which an audit has been attempted. We



                                                 2
      Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 96 of 125




       expect to see a comparison of balance sheet accounts to prior month, budget and beginning
       of the year, calculation of movement (variance), and narrative explanation of significant
       movement. We also expect Korek to organise interim financial statements in the same format
       as the 2016 Financial Statements, for comparability. We note these questions and
       inconsistencies between 31 December 2016 and 30 November 2017 balances:

       (a)   Current Assets and Current Liabilities are inconsistently presented compared to the
             2016 Financial Statements. Please present them in a consistent manner and explain
             movement.

       (b)   Please provide detail as of 30 November 2017 for Trade Creditors, Capital Creditors
             and Other Creditors.

       (c)   Please provide detail as of 30 November 2017 for Accounts Payable, Accrued
             Expenses, Interest and Tax Payable, and Direct Expenses and General and
             Administrative Expenses, all in the same format as presented in the 2016 Financial
             Statements.

15.    Cash Needed for Operations does not cross-reference to the November 2017 Balance Sheet.
       Said report also omits any explanation for amounts allegedly due to creditors. Please provide
       us with a reconciliation of this page to the November 2017 Balance Sheet. Please provide
       full details (underlying contracts, purchase orders, calculations of amounts due, and any
       communication with creditors about past due amounts) for:

       (a)   CMC Frequency

       (b)   Sales Tax 20%

       (c)   Withholding tax on interest

       (d)   Ericsson

       (e)   Other Creditors

       (f)   Shareholder loan interest

       (g)   Management fees outstanding

       (h)   ITPC Claim

16.    November 2017 Cash Flow reports that amounts due to tax authorities for sales tax increased
       by USD 5.3 million. This amount does not reconcile to the increase in the current liability
       for sales tax from 31 December 2016, USD 123.0 million, to 30 November 2017, 135.1
       million. Please explain the inconsistency.




                                                 3
          Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 97 of 125




From:                                   Deepak Jain <DJain@agility.com>
Sent:                                   19 March 2018 19:02
To:                                     Louis AbouCharaf; Sirwan Mustafa; Dr. Hameed Akrawi; Nawzad Junde; Raymond
                                        Rahmeh (ray.rahmeh@zr-group.net); *Aziz,Ehab; RENNARD Marc CXMB;
                                        'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)'
Cc:                                     MONZANI Michel MEA/MENA; anis.hamdani@orange.com; Jekhsi; Issa Touma
Subject:                                RE: December 2017 Financials
Attachments:                            Korek December 2017 Financials Information Request.pdf




Dear Louis,

Thank you very much for sending us Korek’s December 2017 financials.

In this respect, we have identified a number of omissions, inconsistencies and unexplained items within the
December 2017 financials, as set out in the attached document. We should be grateful to receive an explanation in
respect of those questions and issues as a matter of urgency.

Separately, we note that we still have not received a substantive response to our questions regarding Korek’s draft
2016 financials, as well as the February, March, May, June, July, September, October and November 2017 financials,
and the withholding tax issue raised in our email of 9 July 2017.

Similarly, our questions with respect to alleged significant liabilities such as the USD 150 million ITPC claim or alleged
“legal and consulting fees” of more than USD 18 million a year have gone unanswered.

As noted previously, we expect Korek and International Holdings to provide substantive answers to all our
outstanding information requests (including but not limited to the information requests referenced above and our
information request of 10 March 2017).

All of IT Ltd.’s rights are reserved.

Yours sincerely,

Deepak Jain
On behalf of the IT Ltd. Representatives on the IH Board and KSC
On behalf of Iraq Telecom Limited pursuant to Clause 15 of the IH Shareholders’ Agreement



From: Louis AbouCharaf [mailto:Louis.AbouCharaf@korektel.com]
Sent: Monday, January 15, 2018 6:48 PM
To: Sirwan Mustafa <ssb70@korektel.com>; Dr. Hameed Akrawi <Hammed.Akrawi@korektel.com>; Nawzad Junde
<Nawzad.Junde@korektel.com>; Raymond Rahmeh (ray.rahmeh@zr-group.net) <ray.rahmeh@zr-group.net>; Ehab
Aziz <EAziz@agility.com>; Deepak Jain <DJain@agility.com>; RENNARD Marc CXMB <marc.rennard@orange.com>;
'FROISSART Olivier FG/DFA (olivier.froissart@orange.com)' <olivier.froissart@orange.com>
Cc: MONZANI Michel MEA/MENA <michel.monzani@orange.com>; anis.hamdani@orange.com; Jekhsi
<Jekhsi@korektel.com>; Issa Touma <Issa.Touma@korektel.com>
Subject: December 2017 Financials

Dear Members of the Board of Directors of International Holdings Limited/Korek Supervisory Committee,

Please find attached a copy of Korek’s December 2017 Financials.

                                                             1
         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 98 of 125

Best,

Louis.




                                           2
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 99 of 125




                                Korek December 2017 Financials

                                     - Follow-up Questions -



We have identified a number of omissions, inconsistencies and unexplained items within the
December 2017 financial statements (“December 2017”) and between those financial statements
and other documents that you have provided to us. Such documents include Korek’s forecast for
2017 and the draft financial statements for the full year ended 31 December 2016 (“2016 Financial
Statements”).

1.    December 2017 shows significant deterioration in results compared to November 2017 as
      well as 2016. Relative to the same period in 2016, your report shows that revenue declined
      11.8% and EBITDA declined by 29.2% from 2016 to 2017. Net loss for the year has
      increased by 24.6%, from USD 209.9 million to 261.5 million. Please provide operational
      explanations for deteriorating operating results as well as what actions Korek is taking to
      improve operations.

2.    In spite of declines in revenues, margin and EBITDA, Korek continues to spend for operating
      expenses at the same level as last year. From 2016 to 2017, total operating expenses
      increased by 6.9% while revenue declined by 11.8%. The number of staff has barely moved,
      at approximately 2,000. Why has Korek not reduced its operating expenses in line with
      revenue?

3.    Please provide details of interest payments of USD 6.7 million reported for December 2017.

4.    The page “Cash Needed for Operation” implies that restricted cash totals approximately
      USD 10.1 million. Please identify the accounts that are restricted, reasons for the restrictions
      and for whose benefit; i.e., for which creditors.

5.    Korek continues to make significant capital expenditures, totalling USD 122.1 million in
      2017. Please provide us with detail of capex approved for 2017 and the business reason for
      each item approved, and a copy of each purchase order/purchase request issued in 2017.

6.    December 2017 Cash Flow reports Net Movement in Intercompany Balances, USD 11.3
      million. Please provide details of all movements in intercompany balances during 2017,
      along with supporting documentation, such as wire transfers, checks, correspondence and
      calculations.

7.    Please provide line item detail for consulting and legal fees in 2017, including amount, date,
      payee, and business purpose.




                                                  1
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 100 of 125




8.     Please provide full details (underlying contracts, purchase orders, calculations of amounts
       due, and any communication with creditors about past due amounts) for Ericsson, Darin, and
       NSN.

9.     December 2017 provides no analysis or explanation of variations from prior period or
       forecast. Each of the Budget columns are blank. No variances have been calculated, and
       Korek has provided no narrative explanations for variances. We expect monthly financial
       statements to contain the following comparative information, along with narrative
       explanations of the underlying factors that cause variances:

       (a)   Same month, prior year

       (b)   Year-to-date, prior year

       (c)   Forecast, latest month

       (d)   Forecast, year-to-date

       (e)   Calculation of differences in USD and percentages

10.    Operating cash flow shown on the page “December 2017 P&L” shows no relationship to any
       amounts on the page “December 2017 Cash Flow”. For example, the amounts reported for
       the month of December 2017 are USD (5,033,000) and 23,027,000, respectively. One or
       both of these pages are wrong. Please provide us with a corrected report and explain why the
       report was presented inconsistently. Please also provide us with copies of all statements and
       reconciliations for cash on hand and at banks as at 31 December 2017.

11.    The 2016 Financial Statements report current assets due from shareholder of USD 10.2
       million. No comparable account appears on the December 2017 Balance Sheet. Please
       provide details of all movements in current assets due from shareholder, along with
       supporting documentation, such as wire transfers, checks, correspondence and accounting
       work papers.

12.    The page “December 2017 Balance Sheet” fails to identify or explain any movement in
       accounts since 31 December 2016, the last date at which the company has attempted to draft
       financial statements with accompanying footnote disclosures. We expect to see a comparison
       of balance sheet accounts to prior month, budget and beginning of the year, calculation of
       movement (variance), and narrative explanation of significant movement. We also expect
       Korek to organise financial statements in the same format as the 2016 Financial Statements,
       for comparability. We note these questions and inconsistencies between 31 December 2016
       and 31 December 2017 balances:

       (a)   Current Assets and Current Liabilities are inconsistently presented compared to the
             2016 Financial Statements. Please present them in a consistent manner and explain
             movement.



                                                 2
  Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 101 of 125




      (b)   Please provide detail as of 31 December 2017 for Trade Creditors, Capital Creditors
            and Other Creditors.

      (c)   Please provide detail as of 31 December 2017 for Accounts Payable, Accrued
            Expenses, Interest and Tax Payable, and Direct Expenses and General and
            Administrative Expenses, all in the same format as presented in the 2016 Financial
            Statements.

13.   Cash Needed for Operations does not cross-reference to the December 2017 Balance Sheet.
      Said report also omits any explanation for amounts allegedly due to creditors. Please provide
      us with a reconciliation of this page to the December 2017 Balance Sheet. Please provide
      full details (underlying contracts, purchase orders, calculations of amounts due, and any
      communication with creditors about past due amounts) for:

      (a)   CMC Frequency

      (b)   Sales Tax 20%

      (c)   Withholding tax on interest

      (d)   Ericsson

      (e)   Other Creditors

      (f)   Shareholder loan interest

      (g)   Management fees outstanding

      (h)   ITPC Claim

14.   December 2017 Cash Flow reports that amounts due to tax authorities for sales tax increased
      by USD 5.8 million. This amount does not reconcile to the increase in the current liability
      for sales tax from 31 December 2016, USD 123.0 million, to 31 December 2017, 135.6
      million. Please explain the inconsistency.




                                                3
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 102 of 125




                   Exhibit L
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 103 of 125



By Email to:

Mr Abdulhameed Abdullah Mohammed Salih Aqrawi
Mr Nozad Hussein Jundi
Mr Raymond Samir Zina Rahmeh

Copied to:

Mr Sirwan Saber Mustafa Barzani
Kurdistan Street nr. 45
Pirmam, Erbil
Kurdistan
Republic of Iraq

Mr Sirwan Saber Mustafa Barzani
Erbil-Massief-Sallahaddin
Dar Althiafa-House Number 3
Erbil, Kurdistan
Republic of Iraq

International Holdings Limited
Unit 11, Level 3
Gate Village Building 10
Dubai International Financial Centre
Dubai, 507043
United Arab Emirates

1 November 2017

Dear Sirs

Issue Requiring Urgent Action by the Directors of International Holdings Limited
Misconduct on the part of Mr Barzani

1. We write in our capacity as members of the board (the "Board") of International Holdings Limited
   (the "Company") and members of the Korek Supervisory Committee (the "KSC") to you in your
   capacity as members of the Board.

2.   As explained in further detail below, we have uncovered serious misconduct on the part of Mr
     Sirwan Saber Mustafa Barzani.

3. In summary, the misconduct of Mr Barzani is as follows:

        a. Failure to disclose to the Company that the IBL Loan was a collateralised facility, which
           means that the interest rate agreed on the IBL Loan (13.25%) was excessive and there
           was no need for Iraq Telecom Limited ("IT Ltd") to subordinate its creditor rights;

        b. Trading in competition to Korek and the Company through a company called lraqCell
           Telecommunication Limited ("lraqCell"), and breaching warranties given in relation to
           lraqCell;
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 104 of 125




          c.     Effecting purchases through Korek from companies in which Mr Barzani has a personal
                 interest without disclosing that interest and without seeking the approval of Korek's
                 shareholders;

          d.     Causing Korek to enter into an amendment to its telecommunications licence on 10
                 November 2014 (the "3G Annex") in violation of the Shareholders' Agreement;

          e.     Failing to appoint a CEO of Korek in accordance with the instruction of IT Ltd contrary to
                 the Shareholders' Agreement;

          f.     Failing to provide IT Ltd with information in accordance with the Shareholders'
                 Agreement;

          g.     Failing to protect Korek's interests by planning for and reacting to the independence vote
                 for Iraqi Kurdistan, especially after the Ministerial Council for National Security headed by
                 the Iraqi Prime Minister issuing a decision to the effect that all mobile telecommunication
                 operators should be under the authority of the federal government;

          h.     Failing to comply with the mandatory requirements of Iraqi company law.

      These matters are addressed in further detail below.

A. Failure to disclose to the Company that the IBL Loan was a collateralised facility with the
   consequence that the interest rate agreed on the IBL Loan was excessive and there was no need
   for IT Ltd to subordinate its creditor rights

4.    The enclosed letter dated 30 August 2017 from IBL Bank SAL ("IBL") indicates that collateral has
      previously been provided for the IBL loan. Furthermore, IBL's Annual Report for 2015 appears to
      refer to the IBL loan and the fact that it is cash collateralised. Those accounts state:

                "Performing corporate loans to large enterprises, outstanding at year end 2015,
               include an amount of LBP 226 billion related to a non-resident customer which is
               covered by LBP 234 billion cash collateral. Related interest income and expense
               amounted to LBP 30.7 billion and LBP 28.83 billion respectively during 2015 and
               2014. "

5.   The IBL loan equates to approximately LBP 226 billion, which is the amount of the corporate loan
     to the "non-resident customer" referred to in IBL's accounts. The interest on this corporate loan for
     2015 is said to be LBP 30.7 billion, which is just over 13% and accords with the interest rate of
     13.25% of the IBL loan. Despite this evidence of the IBL loan being collateralised, the existence of
     the collateral was never disclosed by Mr Barzani or Mr Rahmeh, who both arranged the loan.

6.   The above non-disclosure is particularly troubling in view of the fact that we initially objected to the
     high cost of the IBL loan and were assured by Mr Barzani and Mr Rahmeh that the terms offered
     by IBL were appropriate for an unsecured loan. It's also troubling because we have repeatedly,
     but unsuccessfully, requested information on discussions, communications, and negotiations with
     IBL. By way of example, on 4 March 2016 we were informed that based on direct exchanges
     between Mr Rahmeh and IBL, the latter did not appear to insist on the immediate repayment of
     the loan so long as Korek continued to pay interest. The response prompted additional requests
     for information and documents from IT Ltd, all of which remained unanswered until August 2016.
     At that time, IT Ltd was informed that all discussions between Mr Rahmeh and IBL took place
     orally without any written record.
     Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 105 of 125




7.    If the IBL loan is a secured loan, then the interest rate of 13.25% is excessive and is detrimental to
      Korek's, and the Company's, financial position. Furthermore, IT Ltd agreed to subordinate its
      creditor rights, in relation to its shareholder loan , in favour of IBL's creditor rights, on the basis that
      the IBL loan was unsecured. It would not have agreed to this subordination of its rights if it had
      known that the IBL loan was secured, as there would have been no need for the subordination .

B. Trading in competition to Korek and the Company through a company called lraqCell and
   breaching warranties given in relation to lragCell

8. Upon entry into the joint venture, Mr Barzani disclosed that he had an 80% shareholding in a
   competing Iraqi business, lraqCell. At the time, Mr Barzani warranted that lraqCell was dormant
   and had not traded since 2009. Mr Barzani gave warranties to the effect that lraqCell would not
   trade, or otherwise compete in any way with Korek, without the prior written consent of IT Ltd, and
   that he would use all reasonable endeavours to liquidate or dissolve lraqCell as soon as
   reasonably practicable.

9. However, it has come to our attention that lraqCell continues to operate and compete with Korek,
   with Mr Barzani acting as its director, contrary to clause 17 of the Shareholders' Agreement and
   the terms of a letter agreement between Mr Barzani, IT Ltd, and the Company. Amongst other
   things, we have discovered that in March 2014 lraqCell was awarded a licence to install and
   operate mobile infrastructure in the form of a fibre-optic network across Kurdistan. Furthermore,
   Mr Barzani benefits personally from an undisclosed arrangement whereby lraqCell has been
   engaged to install fibre-optic cable for Korek. Mr Barzani's continued involvement with lraqCell is
   contrary to his assurances at the time IT Ltd entered into the joint venture and creates a conflict of
   interest such that his position as a member of the Board, member of the KSC, and the Manager of
   Korek is no longer tenable.

C. Effecting purchases through Korek from companies in which Mr Barzani has a personal interest
   without disclosing that interest

10. It has also come to our attention that Mr Barzani has caused significant purchase orders to be
    issued by Korek to companies in which he has substantial undisclosed personal interests,
    including the Darin Group (via a nominee shareholding arrangement) and K-Energy. For example,
    for the period October 2016 to March 2017, Mr Barzani caused Korek to issue purchase orders to:

         (a)      the Darin Group, which received purchase orders totalling USO 7.5 million during that
                  period ; and

         (b)      K-Energy, which received purchase orders totalling USO 5 million during that period.

11 . Apart from being instances of self-dealing transactions which would need to be authorised by
     Korek's shareholders, the placing of such purchase orders exceeds Mr Barzani's powers set out in
     Korek's shareholders' resolution dated 24 July 2011, which limits the value of transactions that he
     may enter into, without requiring further approval, to USD 1 million.

0. Causing Korek to enter into the 3G Annex in violation of the Shareholders' Agreement

12. With reference to the licence issued by the CMC to Korek (the "Licence"), as you are aware, Mr
    Barzani caused Korek to enter into the 3G Annex. The terms of the 3G Annex provide that any
    transfer of shares in Korek requires the CMC's approval.

13. The entry into the 3G Annex by Korek was five days after IT Ltd exercised its call option under the
    Shareholders' Agreement requiring CS Ltd to sell 7% of its shares in the Company to IT Ltd. It
  Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 106 of 125




    appears to have been an attempt to prevent IT Ltd exercising its rights to obtain additional shares
    in Korek. The entry into the 3G Annex by Korek was despite our previous objections to the same
    and contrary to IT Ltd's veto rights pursuant to clause 11.3 of the Shareholders' Agreement.

E. Failing to appoint a CEO of Korek in accordance with the instruction of IT Ltd, contrary to the
   Shareholders' Agreement

14. Pursuant to clauses 8.3 and 8.4 of the Shareholders' Agreement, Mr Barzani must formally
    appoint the CEO proposed by IT Ltd . We proposed four candidates on behalf of IT Ltd for the
    position of CEO of Korek, but Mr Barzani has failed to appoint a CEO of Korek in over two years.
    This is particularly concerning given Mr Barzani's violation of his non-compete obligation and his
    entering into self-dealing transactions without being authorised to do so.

F. Failing to provide Iraq Telecom Limited with information in accordance with the Shareholders'
   Agreement

15. Despite numerous previous requests, the directors appointed by IT Ltd to the Board and the KSC
    have not been furnished with critical information and documents by Mr Barzani so as to have any
    proper visibility of Korek's financial position. This information includes key financial information
    relating to the assets and liabilities of Korek, Korek's outstanding liability to the Iraqi
    Telecommunication and Post Company, and information about significant capital expenditures,
    such as unspecified and unsubstantiated "consulting and legal fees" of up to USO 18 million per
    year.

G. Failing to protect Korek's interests by planning for and reacting to the independence vote for Iraqi
   Kurdistan

16. There is a real prospect that the recent independence vote by Iraqi Kurdistan could have a
    material impact on Korek and its operations within Kurdistan and the rest of Iraq. In fact, on 9
    October 2017 it was widely reported that the Ministerial Council for National Security headed by
    the Prime Minister issued a decision to the effect that all mobile telecommunication operators
    should be under the authority of the federal government. However, despite being requested to do
    so by members of the Board and the KSC, Mr Barzani has taken no steps to assess the potential
    risks and implications of the independence vote or taken any action to mitigate such risks.

H. Failing to comply with the mandatory requirements of Iraqi company law.

17. Furthermore, we understand that Mr Barzani is in breach of Iraqi law in failing to:

        (i) convene a general assembly of Korek since 2011;

        (ii) disclose to IH, as sole shareholder of Korek, any information on the compensation of
             Korek's senior management;

        (iii) finalise and submit financial statements or annual reports for Korek since 2011;

        (iv) prepare any annual plans comprising Korek's activities and budgets since 2011 ;

        (v) share critical information with the KSC on Korek and its operations; and

        (vi) prepare any studies for developing Korek's business.
  Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 107 of 125




       Conclusion

18. As a result of the above misconduct on the part of Mr Barzani, the Board must urgently take
    appropriate steps to ensure the full disclosure of information and transactions entered into by Mr
    Barzani on behalf of Korek and assess the financial consequences of these transactions on
    Korek. To address this point, we request that the Board procure that IH, as sole shareholder of
    Korek, takes the appropriate steps to obtain the appointment of a professional inspector by the
    Companies Registrar under Iraqi law with the power to investigate the alleged mismanagement of
    Korek, gather information related to the transactions concluded by Mr Barzani, and provide a
    report on the assets and liabilities of Korek.

19. Furthermore, the Board must urgently take appropriate steps to ensure the removal of Mr Barzani
   as the Statutory Manager of Korek and any other steps to prevent the further deterioration of
   Korek' financial situation through the conclusion of other transactions detrimental to Korek's
   interests, and transactions with third parties in which Mr Barzani has a personal interest.

We reserve our rights to take further action should you fail to promptly take the steps mentioned
above.




           ain
         a f of the directors appointed by IT Ltd)

Enc:      IBL's letter dated 30 August 2017

          Extract from IBL's Annual Report for 2015
                  Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 108 of 125




                                                                                                      Beirut, August 30, 2017
             Korek Telecom
             Korek Building 45 Kurdistan
             Erbil-lraq


             Dear Sirs,

            We refer to the Term Loan Agreement dated 21 December 2011, made between IBL Ba1_1k SAL (as
            Lender), Korek Telecom Company LLC (a·s Borrower) and Mr. Sirwan Saber Mostafa (as Guarantor), as
            amended from time to time (the "Agreement").

            Terms used but not otherwise defined in this letter shall have the same meaning as in the Agreement.

            Further to our previous correspondences which remained unanswered, we hereby rejterate that the
            Repayment Dates of each of the Short Tenn Loan and the Long Term Loan have expired, and IBL !3ank
            SAL insists on a full repayment of the loan.

            In the interim, you are requested to provide, within 30 days from the date hereof, additional c.ollater:al to
            IBL Bank SAL to secure the Loan, in the form of a pledge of the Borrower's shares in addition to. any
            other ac,ceptable collateral to JBL Bank SAL.

           Ifwe do not receive any positive response from you within the a{orem(?ntioned delay, we rese.rv~ our dght
           t'o take any and all appropriate actions to safeguard our rights unqer the ~greepienf.

           This letter is without prejudice to any other rights which the Lender may .have under the Agreement or a~
           a matter of general law, :which are expressly reserved and are not waiv~ci or amended liy the teons of this
           letter, in particular, the terms of the Sub9rdination Agreement which must continue, tc:> be complied ~ ith
           by .all p.arti!!S.

          '.Fhis Jetter and a·ny disp.ute or cJajm arising out of or in connec.tion with it o,r ifs -su~jec matter or,
          ferma~on (incJudin~ nen-.contractuai disputes or ·cl~_it:ns) shall be g0v,e11ned l>M ·and ~GJ\S,truti~i jn
                                                                                                   1
          accordance with the laws of the Repµolic of Lebanon.
                                                            '                                                  I

          \Yrou,rs faithfuJly.




                  lnt~rna'ti ·a~llo,lding~,~?mi;ty,d, ~f'(ke t:1, k.e:,v_el 3., Gate yma~e, 1Q,, }\@tBox 8066Jl~.
                  Sheikh yed Ro'ad, 'Dubai ln~rnat10,nafFmaqµial1Cen.ter~Dubai, l!J~E
                  Iraq elecom Limited, 0ff1c·e JI, Level 3, Gate MilhJge 10, P© Box 50p.67'2',
                  She · ,z,ayed Road, Duoai Ihtemational Financial ©ent~r, ijubai, l\J~B
                  Mr. Sirwan Saber Mus'tafa, 45 Kurdistan Stre,et, Brliil, Kurdistan Region, Republic of lraq




                                           Charles Molek Avenue, Al lttihodio Building, Ashrofleh, Beirut 2071 4703 lteba)'lon
Cap_.l1dl LBP 150 000 000 000 fully paid   P.O.Box: 11-5292 Riod El Solh 1107 2190 Beirut · l!ebol\on • Tox 1.D Not 7267 . Swift• JNllEL8B6
                           1
Ltsf of18onlcs Na. 52,,.0RB 10it72         Tel: + 96 1 1 200 350/2/3 • Fox: +961 1 204 505 • E-mail: fb l@ibl.com .lb . wwv/ibl.com,lb
                                            Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 109 of 125




3. Risk m1/igation polic ,cs                                                                       Write-off policy
                                                                                                   The Group writes-off a loan or security {and any related allowances for impairment losses)
Collateral:                                                                                        when the Group's management and credit business unit determine that the loans/securities
The Group mainly employs collateral to miligale credit risk. The principal collateral types for    are uncollectible in whole or in part. This determination is reached aft er considering
loans ar.d advances are.                                                                           information such as the occurrence of significant changes in the borrower/issuer's financial
                                                                                                   position such that the borrower/issuer can no longer pay its obligation in full. or that proceeds
        •   Pledged deposits                                                                       from collateral will not be sufficient to pay back the entire exposure. For smaller balance
        •   Mortgages over real estate properties (land, commercial and residential properties)    standardized loans. charge off decisions generally are based on a product specific past
        •   Bank guarantees                                                                        due status.
        •   Financial instruments (equities and debt securities)
        •   Business other assets (such as inventories and accounts receivable)                    Loans and advances to customers consist of the following as at December 31 :

The Group holds collateral against loans and advances to customers in the form of mortgage                                                                   Oecombcr 31, 2015                                       Oecembcr 31, 2014
interests over property, other registered securities over assets, and guarantees. Estimates                                                 Gross Amount                                          Gross Amount
of fair value are based on the value of collateral assessed at the time of borrowing and                                                    Not of Unreal•      Impairment         Carrying       N<>t 01 Unrea~        lmpaimlcnt         Canylng
                                                                                                                                            izcd Interest        AUowancc          Amounr          .i:zed Interest      Allowance          Amount
generally updated every 2 years and when a loan is individually assessed as impaired.                                                           LBfl'OOO           l8P'QOO          l.8P'OOO          UIP'OOD              lDP'OOO          LBP"OOO

Generolly, Collateral is not held over loans and advances lo banks, except when securities         Pct1onnlng n,taU loans
are held as part of reverse repurchase and securities borrowing activity. Collateral usually is    MO<tgage loans                            220,666,033                         220,666,033       220.~35.419                           220,435,419
not held against investment securities.                                                            Peroonal loans                            37,832.824                           37,832,824        42,010,269                            42,010,269
                                                                                                   Credi! card                                6.256.868                           6,266.868          5,655,a!S                            5,655,085
/\ plan of action is determined in relation to each Class C account. If there is no improvement.   Overc:ra~s                                 19,7(3,066                          19,743,066        21,812,249                            21,8 12,249
a provision Is taken in respect of the principal based on the expected debt recovery, and          A!IOWcVlCe for collect,vc prOVl~!'l
the occount is then classified as Class D. Once recovery becomes very remote. the full             - perlOl'rning retad                                          (881,097)        (881,097)                             l 1,335,989)     (1,335,989)

outstanding balance Is provided for; the account is down graded to Class E.                                                                  284,508,791         (881.097)       233,627.694       289,913,022          (1,335,989)      288.577,033
                                                                                                   Non-performing retail loans

Impaired loans                                                                                     Substandard loans                              37                                  37              18,568                                18,560
lmp?.ired loans are loans Jor which the Group determines that it is probable that it will be       Doubtful toans                             2,630,654          (1 ,510,570)     1,120,08'1         2,552,467           (1,444.744)       '· 107,723
unable 10 collect all principal and interest due according to the contractual terms of the loan.                                              2.GJ0,691          (1,510,570)      1 ,120.121         2,S71,03S           (1,444,744)      1,126,291
These loans are classified C , D and E in the Group's internal c redit risk classification.        Pcrfonnlng corpor'iltc IOilns

                                                                                                   Large eruerprf:es                         930,503,350                         930.503.350       886,427,938                           866.t.27.938
Past due but not impaired loans                                                                    Srn211 ano medium enlefprises             32iA95.908                          321,-195.oce       365,024,251                          365,024.251
Loans and securities where contractual interest or principal payments are past due but                                                      1.251,999,258                        1.251 ~9,258      1,251,452,189                         1.251,452,189
the Group believes that impairment is not appropriate on the basis of the level of security/       Non-pcrfonnlng corpora1C loons
collaterot available and/or the stage of collection of amounts owed to the Group.                  SuosIanda1d loans                          3,701,259                           3,701.259          5,765.334                            5.765,JJ,1
                                                                                                   Doubtful IOans                             11,776282          (8,762,107)      3.0M,175           !4,627,083          (9,653,297)       4,973,786
Allowances for impairment                                                                                                                     15,477,541         (S.762,107)      6,715,434         20,392,417           (9,653,297)      10,739,120
The Group establishes an aliowonce for impairment losses that represents its estimate of           ,"\lbwance fOI' collective i-npairmer1                       (11,110,999)     (11,110,999)                            (8,898,660)      (8,898,660)
incurred losses in its loan portfolio. The main components or this allowance are a specific        Accrued interest receivable                !V.c6.070                           8.406,070          2,458,752                             2,458,752
loss component that relates to individually significant exposures, and a collective loan loss                                               1,563,022,351       (22,264,773!     1.540.'IS7.578    1,566,787,415        l21.332.690!     1,545.454.725
nllowance established ior homogeneous assets in respect of losses that have been incurred
but have not been identified on loans subject to individual assessment for impairment.




                                                                                                                                                                                                                         [ 123 ANI\UAl ilc PORr 2015]
                                                         Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 110 of 125


Performing corporate loans to large enterprises, outstanding al year end 20 15, includ e an
amount or LBP226billion related to a non-resident customer which is covered by LBP234billion
c3sh collateral. Related interest income and expense amounted to LBP30. ?billion and
LBP28.83billion respectively during 2015 and 2014.

Loans classified performing include overdue amounts as at December 31 as follows:

                                                                                     2015                           2014
                                                                                     LSP'OOO                       LBP'OOO

8e1wccn 3C-60 OaY's                                                            261,837                          1. 189.505
Oc:wceri 6C·90 aays                                                            220,056                          893,999
Between 90-100 aaJt                                                            554,235                          99<, 165
Beyond 160 days                                                                 109,395                         1.155.494
                                                                               1,145,523                        4,233,163



Concentration of major fin ancial assets by in dustry or sector:

                                                                                         December 31, 201 s                                                                    December 31 , 2015
                                                                                                                                                                                                 - --
                                                                                                                                                                                                     Allowance
                                                                       Financial               Real Est.1tc                                                                                         For Corrective
                                                    Sovereign          Services                ee.cJopmcnt       Manufacturing     Ttading       Sctvices      Individuals         Others            rmpnlrmcnt          TotaJ
                                                      Lre·ooo            <.Pll1100                l.PO"OOO           LP0-000        LPO'OOO       l P8'000       U'B OOO            L,.P8 '000         U'0-000          ..,.....,,
Cash anC Cernral Ban)(s                            2.0C7.409.629                                                                                                                                                     2,007,409.629
Deposits with banks and financial lnstitutiol"\S                      387.989.534                                                                                                                                    387.989.534
Loans co banks                                                        71.820.6<2                                                                                                                                      71.820.642
Loans ano aavarices to customers                                      97.955.719               335.073.23'1        111.91 1.579   1M,650.504    442.765.489    t.2'1,009,458      26.323,689         (11.992,096)    1.540,757,576
Loan!: ano aovances to related parties                                89.002.288                 1,829, 1117                      2.996.470                     7.786.874           2!l,652                           101.644,43 1
lnve~tmem sccurrties at lair va!uc
Ihrough profit or loss                             1.356.2•2.3%        '-.2€0.659                                                                                                                                    1,360.503.055
lnvcstmcn: !:CCuri[1CS at fair vaiue
th~ough o:he~ comprehen~ive income                                     1.00,,.018                                                                                                                                      1.08-'.018
lnves1mcn1 sccur,11es at amen.zed cosc             2.9"9,026,977                                                                                                                                                     2,949.026.977
                                                   6,312,679,002      652,112,860              336,902,381         111,911 ,579   117,646,974   442,765,489    431,856,332        26,353,341         (11,992,096)    8,420,235,862




                                                                                         Occcmbct 31 , 2014                                                                    December 31 , 2014
                                                                                                                                                                                                     Allowance
                                                                       Fin.:incial             Re.ii Estate                                                                                         For Collective
                                                    Sovereign          Services                ac,,.,lopmof,t    Manufacturing     Trading       Services      Individuals         OlhOtS            lmpaJrmcnt          Tobi
                                                                                                                                                  LPB'OOO         LP8'000                               LPB-000

C.3!.h and Central Bank!;
                                                       LPn·ooo

                                                   22.045.89".066
                                                                         '""'"                    LPB'OOO            LJ>B'OOO       LPO'OOO                                         l PB1>00

                                                                                                                                                                                                                     2.045,894.066
Dep0s1ts witn banks and financiaJ 1nstitut10ns                        512.347.873                                                                                                                                     512.347,873
Loans to oanks and financial institutions                             128,560,551                                                                                                                                     128.560,551

Lmm!: ano aovancr.s 10 Cu!:;tomcrs                                    128. 1411 ,349           374.227.957         129.911.734    125.182.453   399.156.966    373.583.596        25.482.319         110.234.6"9)    1,545,454.725

Loans ana aova~ce::; 10 related partrcs                                  9.555                  2.197.•20                         3.587.924                     8,3 15,268                                            14,110.167

Jn,:cstmcnt Gecurittes at fa ir value
ttirough profit or loss                            , . i60,366,8i13    4.173.•60                                                                                                                                     1. 164.540.303
lnve!::mem sccumies at amortized cost              2.382.1 98.9" 1                                                                                                                                                   2,382,198,941
                                                   5,588,459,850      773,235,788              376,425,377         129,911,734    125,no,:in    399, 156,966   381,898,864        25,482,319         (10,234,649)    7,793, 106,626




                                                                                                                                                                                                                                      [ 125 ANNUAl REPOA f 201s]
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 111 of 125




                  Exhibit M
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 112 of 125




By Email to:

Mr Abdulhameed Abdullah Mohammed Salih Aqrawi
Mr Nozad Hussein Jundi
Mr Raymond Samir Zina Rahmeh

Copied to:

Mr Sirwan Saber Mustafa Barzani
Kurdistan Street nr. 45
Pirmam, Erbil
Kurdistan
Republic of Iraq

Mr Sirwan Saber Mustafa Barzani
Erbil-Massief-Sallahaddin
Dar Althiafa-House Number 3
Erbil, Kurdistan
Republic of Iraq

International Holdings Limited
Unit 11, Level 3
Gate Village Building 10
Dubai International Financial Centre
Dubai, 507043
United Arab Emirates



19 November 2017

Dear Sirs

Issue Requiring Urgent Action by the Directors of International Holdings Limited
Misconduct on the part of Mr Barzani

We write further to our enclosed letter dated 1 November 2017, to which we have not received a
response.

Unless we receive your confirmation, within 10 days of the date of this letter, that you intend to take
the steps set out in paragraphs 18 and 19 of our previous letter, we reserve our rights to take
appropriate action without further notice.




             n
             f th e directors appointed by IT Ltd)

Enc:    Letter dated 1 November 2017
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 113 of 125




                   Exhibit N
    Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 114 of 125

                                        IRAQ TELECOM LIMITED
              Office 11, Level 3, Gate Village 10, PO Box 507043, DIFC, Dubai, UAE
     ------------------------------------------------------------------------------------------------------------

    Sirwan Saber Mustafa                                      Korek International (Management) Ltd.
    Kurdistan Street nr. 45                                   Close Brothers (Cayman) Limited
    Pirmam                                                    Box 1034
    Erbil, Kurdistan                                          4th Floor Harbour Place
    Republic of Iraq                                          103 South Church Street
                                                              George Town
    Sirwan Saber Mustafa                                      Grand Cayman KY1-1102
    Erbil-Massief-Sallahaddin                                 Cayman Island
    Dar Althiafa-House Number 3
    Erbil, Kurdistan
    Republic of Iraq

                                                                                               18 January 2018

Dear Sirs,

IH Shareholders’ Agreement / Subscription Agreement

1.       We refer to the shareholders’ agreement dated 10 March 2011 and entered into between
         International Holdings Limited (“International Holdings”), Korek Telecom Company
         LLC (“Korek”), Mr. Sirwan Saber Mustafa (“Mr. Mustafa”), Korek International
         (Management) Ltd. (“CS Ltd.”) and Iraq Telecom Limited (“IT Ltd.”) (the “IH
         Shareholders’ Agreement”). 1

2.       We also refer to the amended and restated subscription agreement relating to Korek dated
         27 July 2011 and entered into between International Holdings, Korek, Mr. Mustafa, Mr.
         Jawshin Hassan Jawshin Barazany, Mr. Jiqsy Hamo Mustafa, CS Ltd., IT Ltd., Alcazar
         Capital Partners and Atlas Services Netherlands B.V. (the “Subscription Agreement”).

3.       It has come to our attention that Mr. Mustafa and other shareholders and/or
         representatives of CS Ltd. hold substantial undisclosed interests in a number of Korek’s
         key suppliers and service providers and have caused Korek to issue sizable purchase
         orders to such suppliers/service providers for their own personal benefit and to the
         detriment of Korek. Amongst other things, we have discovered that:

         (a)      Mr. Mustafa appears to be the beneficial owner of Darin Group, Korek’s second
                  largest supplier, which during the years 2011 through 2016 received purchase
                  orders totalling at least USD 262.3 million;

         (b)      Mr. Mustafa and a number of CS Ltd.’s other shareholders (including Messrs
                  Jiqsy Hamo Mustafa and Jawshin Hassan Jawshin Barazany) own K-Energy,
                  which during the same period received purchase orders from Korek totalling at
                  least USD 13.1 million; and

         (c)      Mr. Aso Ali, another of CS Ltd.’s shareholders, is the owner of Halabja Group,
                  which received purchase orders from Korek totalling at least USD 105.3 million
                  during that period.


1
      Terms not otherwise defined herein shall have the meaning given to them in the IH Shareholders’ Agreement.



                                                          1
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 115 of 125

                                        IRAQ TELECOM LIMITED
              Office 11, Level 3, Gate Village 10, PO Box 507043, DIFC, Dubai, UAE
     ------------------------------------------------------------------------------------------------------------

4.       We previously raised our concerns regarding such undisclosed interests in Korek’s
         suppliers and service providers in correspondence with Messrs Aqrawi, Juni and Rahmeh
         (each appointed to the board of directors of International Holdings by CS Ltd.), and
         copied to Mr. Mustafa. However, neither our letter of 1 November 2017, nor our follow-
         up letter of 19 November 2017 received any response and no action was taken to address
         these concerns.

5.       Your actions (and omissions) are in clear breach of your obligations under the IH
         Shareholders’ Agreement, including but not limited to the obligation to act in the Group’s
         best interest pursuant to Clauses 3 and 4, CS Ltd.’s obligations under Clause 28, and Mr.
         Mustafa’s obligations with respect to his position as a member of the IH Board and the
         KSC pursuant to Clauses 6 and 7. Furthermore, Mr. Mustafa’s actions are also contrary
         to International Holdings’ Articles of Association (including but not limited to Article
         18(D)) and in breach of his duties under applicable law as Korek’s statutory manager and
         as a director of International Holdings.

6.       We furthermore note that, pursuant to Clause 14.11 of the Subscription Agreement, Mr.
         Mustafa unconditionally and irrevocably guaranteed to IT Ltd. as a continuing obligation
         to procure that CS Ltd. would comply properly and punctually with its obligations under
         the IH Shareholders’ Agreement.

7.       In light of the foregoing, we demand that you to confirm urgently, and in any event within
         14 days of the date of this letter:

         (a)    the exact nature and extent of Mr. Mustafa’s, CS Ltd.’s and any of their respective
                affiliates’ (including shareholders), representatives’ and/or nominees’ direct and
                indirect interests (whether legal, beneficial or otherwise) in Darin Group, K-
                Energy, DIL Technology, Halabja Group and any other party involved in any
                transaction or arrangement with Korek or any other entity within the Group; and

         (b)    the value of any benefit received directly or indirectly by them with respect to any
                such transactions or arrangements.

8.       We would be happy to schedule a telephone call or in-person meeting in Dubai, Paris or
         London to discuss the above matters further with a view to finding an amicable resolution
         to this dispute.

9.       In the meantime, IT Ltd.’s rights are hereby reserved, including in relation to any other
         instances of self-dealing, concealed and/or undisclosed interests and other wrongful
         conduct in relation thereto yet to be uncovered.

Yours faithfully,



_________________
for and on behalf of
Iraq Telecom Limited



                                                          2
K&E 102693606
 Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 116 of 125

                                     IRAQ TELECOM LIMITED
           Office 11, Level 3, Gate Village 10, PO Box 507043, DIFC, Dubai, UAE
  ------------------------------------------------------------------------------------------------------------

cc:     Nawzad Junde, English Village, Villa 203, Erbil, Kurdistan, Republic of Iraq

        International Holdings Limited, Unit 11, Level 3, Gate Village Building 10, Dubai
        International Financial Centre, Dubai 507043, United Arab Emirates

        Korek Telecom Company LLC, Kurdistan Street nr. 45, Pirmam, Erbil, Kurdistan,
        Republic of Iraq




                                                       3
K&E 102693606
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 117 of 125




    From:                    TrackingUpdates@fedex.com
    Sent:                    21 Jan 2018 10:55:15 +0000
    To:                      Lona Miranda
    Subject:                 FedEx Shipment 425880404721 Notification




       This shipment is scheduled to be sent on
       01/21/2018.
       See "Preparing for Delivery" for helpful tips

       Tracking# 425880404721
®
       Anticipated ship date:                                        Scheduled delivery:
       Sun, 1/21 /2018                                               Wed , 1/24/2018 by 6:00
       Oeepak Jain.                                                  pm
       Agility Public Warehousing                                    KOREK INTERNATIONAL·
       Company                                                       MANG. LTD.
       Sulaibiya Area,                                               CLOSE BROTHER
       KW                                                            (CAYMAN)LIMITED.
                                                                     103 SOUTH CHURCH ST.
                                                  Initiated
                                                                     GEORGE TOWN.
                                                                     BOX1034 - 4TH FLOOR
                                                                     HARBOUR PLACE.
                                                                     GRAND CAYMAN, KY11102
                                                                     KY




       Shipment Facts


        Tracking number:              425880404721

        Reference:                    ALCAZAR#2100672.

        Service type:                 FedEx International Priority

        Packaging type:               FedEx Pak

        Number of pieces:

        Weight:                       0.50 kg.

        Special handling/Services:    Deliver Weekday
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 118 of 125




 ~ Please do not respond to this message. This email was sent from an unattended mai box. This report was generated at
 approximately 4:54 AM CST on 01/2112018.



 All weights are estimated.

 The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not determine money-
 back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx Service Guide for terms and
 conditions of service, including the FedEx Money-Back Guarantee, or contact your FedEx customer support representative.

 To track the latest status of your shipment, click on the tracking number above.

 © 2018 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
 international law. Review our privacy policy. All rights reserved.

 Thank you for your business.
24/05/2018          Case 1:18-mc-00458-LGS-OTW
                                             Track Document
                                                   your package or2-6   Filed
                                                                  shipment      10/05/18
                                                                           with FedEx Tracking Page 119 of 125


            Ex.                                                                                                     Sign In




    FedEx® Tracking

  425880404721
   Ship date:                                                                     Actual cleliveJy.
   Sun 1121/2018                                                                  Wed 1124/2018 3:49 pm

   SULAIBIYA AREA 'tQ/v
                                               -·- --·~-411·1------'-
                                                      Delivered                   GRAND CAYMAN KY
                                                 Signed for by: C.BODINGTON




   Travel History
    .... DatefTime      Activity                                                                      Location
      -     1/24/2018 - Wednesday
    3:49pm              Delivered                                                                 GRAND CAYMAN KY




    Shipment Facts
    Tracking Number         425880404721                       Service            FedEx International Priority
    Shipper reference       ALCAZAR#2100672.                   Special handling
                                                                                  Deliver Weekday
                                                               section




     OUR COMPANY

     About FedEx

     Our Portfolio

     Investor Relations

     Careers

     FedEx Blog

     Corporate Responsibility

     Newsroom

     Contact Us

     MORE FROM FEDEX

     FedEx Compatible

     Developer Resource Center

     FedEx Cross Border                                                                                                       )>

     LANGUAGE
                                                                                                                              "',_..
                                                                                                                              .,,
                                                                                                                              CD
            Change Country                                                                                                    a.
                                                                                                                              m
                                                                                                                              X
          English




     FOLLOW FEDEX




https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=425880404721&clienttype=ivshpalrt
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 120 of 125




    From:                    TrackingUpdates@fedex.com
    Sent:                    21 Jan 2018 11:10:20 +0000
    To:                      Lona Miranda
    Subject:                 FedEx Shipment 425880404824 Notification




       This shipment is scheduled to be sent on
       01/21/2018.
       See "Preparing for Delivery" for helpful tips

       Tracking # 425880404824
®
       Anticipated ship date:                                        Scheduled delivery:
       Sun, 1/21 /2018                                               Mon, 1/29/2018 by 8:00
       Oeepak Jain.                                                  pm
       Agility Public Warehousing                                    MR. SIRWAN SABER
       Company                                                       MUSTAFA.
       Sulaibiya Area,
       KW

                                      •           Initiated
                                                                     ERBIL-MASSIEF·
                                                                     SALLAHADDIN
                                                                     DAR ALTHIAFA-HOUSE
                                                                     NUMBER 3.
                                                                     ERBIL, KRDISTAN
                                                                     ERBIL,
                                                                     IQ




       Shipment Facts


        Tracking number:              425880404824

        Reference:                    ALCAZAR#2100672.

        Service type:                 FedEx International Priority

        Packaging type:               FedEx Pak

        Number of pieces:             1

        Weight:                       0.50 kg.

        Special handling/Services:    Deliver Weekday
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 121 of 125



 ~ Please do not respond to this message. This email was sent from an unattended mai box. This report was generated at
 approximately 5:10 AM CST on 01/21/2018.



 All weights are estimated.

 The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not detennine money-
 back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx Service Guide for tenns and
 conditions of service, including the FedEx Money-Back Guarantee, or contact your FedEx customer support representative.

 To track the latest status of your shipment, click on the tracking number above.

 © 2018 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
 international law. Review our privacy policy. All rights reserved.

 Thank you for your business.
24/05/2018          Case 1:18-mc-00458-LGS-OTW
                                             Track Document
                                                   your package or2-6   Filed
                                                                  shipment      10/05/18
                                                                           with FedEx Tracking Page 122 of 125


            Ex.                                                                                                 Sign In




    FedEx® Tracking

  425880404824
   Ship date:                                                                    Actual cleliveJy.
   Sun 1121/2018                                                                 Wed 1124/2018 11:30 am

   SULAIBIYA AREA 'tQ/v
                                               -·- --·~-411·1------'-
                                                     Delivered                   ERBILIQ
                                                  Signed for by: SAYRWAN




   Travel History
    .... DatefTime      Activity                                                                     Location
      -     1/24/2018 - Wednesday
    11 30 am            Delivered                                                                    ERBILIQ




    Shipment Facts
    Tracking Number         425880404824                      Service            FedEx International Priority
    Shipper reference       ALCAZAR#2100672.                  Special handling
                                                                                 Deliver Weekday
                                                              section




     OUR COMPANY

     About FedEx

     Our Portfolio

     Investor Relations

     Careers

     FedEx Blog

     Corporate Responsibility

     Newsroom

     Contact Us

     MORE FROM FEDEX

     FedEx Compatible

     Developer Resource Center

     FedEx Cross Border                                                                                                   )>

     LANGUAGE
                                                                                                                          "',_..
                                                                                                                          .,,
                                                                                                                          CD
            Change Country                                                                                                a.
                                                                                                                          m
                                                                                                                          X
          English




     FOLLOW FEDEX




https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=425880404824&clienttype=ivshpalrt
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 123 of 125




    From:                         TrackingUpdates@fedex.com
    Sent:                         21 Jan 2018 11:10:06 +0000
    To:                           Lona Miranda
    Subject:                      FedEx Shipment 425880404802 Notification




       This shipment is scheduled to be sent on
       01/21/2018.
       See "Preparing for Delivery" for helpful tips

       Tracking # 425880404802
®
        Anticipated ship date:                                                          Scheduled delivery:
        Sun, 1/21 /2018                                                                 Pending
        Oeepak Jain.                                                                    MR. SIRWAN SABER
        Agility Public Warehousing                                                      MUSTAFA.
        Company                                                                         KURDISTAN STREET NR. 45.
        Sulaibiya Area,                                      Initiated                  PIRMAM ERBIL.
        KW                                                                              KURDISTAN,
                                                                                        IQ




       Shipment Facts


         Tracking number:                       425880404802

         Reference:                             ALCAZAR#2100672.

         Service type:                          FedEx Priority Overnight

         Packaging type:                        FedEx Pak

         Number of pieces:

         Weight:                                0.50 kg.

         Special handling/Services:             Deliver Weekday




     ~ Please do not respond to this message. This email was sent from an unattended mai box. This report was generated at
     approximately 5:10 AM CST on 01/21/2018.



     All weights are estimated.
Case 1:18-mc-00458-LGS-OTW Document 2-6 Filed 10/05/18 Page 124 of 125



 The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not determine money-
 back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx Service Guide for terms and
 conditions of service, including the FedEx Money-Back Guarantee, or contact your FedEx customer support representative.

 To track the latest status of your shipment, click on the tracking number above.

 © 2018 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
 international law. Review our privacy policy. All rights reserved.

 Thank you for your business.
24/05/2018          Case 1:18-mc-00458-LGS-OTW
                                             Track Document
                                                   your package or2-6   Filed
                                                                  shipment      10/05/18
                                                                           with FedEx Tracking Page 125 of 125


            Ex.                                                                                                     Sign In




    FedEx® Tracking

  425880404802
   Ship date:                                                                    Actual cleliveJy.
   Sun 1121/2018                                                                 Wed 1124/2018 11:30 am

   SULAIBIYA AREA 'tQ/v
                                               -·- --·~-411·1------'-
                                                     Delivered                   KURDISTAN IQ
                                                  Signed for by: SAYRWAN




   Travel History
    .... DatefTime      Activity                                                                     Location
      -     1/24/2018 - Wednesday
    11 30 am            Delivered                                                                    KURDISTAN IQ




    Shipment Facts
    Tracking Number         425880404802                      Service            FedEx International Priority
    Shipper reference       ALCAZAR#2100672.                  Special handling
                                                                                 Deliver Weekday
                                                              section




     OUR COMPANY

     About FedEx

     Our Portfolio

     Investor Relations

     Careers

     FedEx Blog

     Corporate Responsibility

     Newsroom

     Contact Us

     MORE FROM FEDEX

     FedEx Compatible

     Developer Resource Center

     FedEx Cross Border                                                                                                       )>

     LANGUAGE
                                                                                                                              "',_..
                                                                                                                              .,,
                                                                                                                              CD
            Change Country                                                                                                    a.
                                                                                                                              m
                                                                                                                              X
          English




     FOLLOW FEDEX




https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=425880404802&clienttype=ivshpalrt
